

 
Exhibit 10.1
 
EXECUTION COPY







DATED          APRIL 2012
 
FLAGSTONE (GIBRALTAR) LIMITED
 
AND
 
ANV RISK BV
 


 


 
SHARE PURCHASE AGREEMENT
 
 
relating to the sale and purchase of
 
 
shares in Flagstone Holdings (UK) Limited
 



 
UK1 5276565v.18
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
Clause                                                                                                 Page

 1.
 INTERPRETATION 
 
 1  2.
 SALE AND PURCHASE 
 
 8  3.
 CONDITIONS 
 
 9  4.
 CONDUCT OF BUSINESS BEFORE COMPLETION 
 
 10  5.
 CONSIDERATION
 
 12  6.
 COMPLETION
 
 15  7.
 SELLER’S WARRANTIES AND COVENANTS 
 
 16  8.
 PURCHASER’S REMEDIES AND SELLER’S LIMITATIONS ON LIABILITY 
 
 17  9.
 PURCHASER’S WARRANTIES AND COVENANTS 
 
 18  10.
 TERMINATION RIGHTS 
 
 18  11.
 INTELLECTUAL PROPERTY AND BUSINESS INFORMATION 
 
 19  12.
 INTER-GROUP GUARANTEES AND INSURANCES AND INTRA-GROUP CONTRACTS 
 
 19  13.
 CHANGE OF NAME 
 
 22  14.
 BOOKS AND RECORDS 
 
 22  15.
 INDEMNITIES 
 
 22  16.
 EFFECT OF COMPLETION 
 
 22  17.
 REMEDIES AND WAIVERS 
 
 23  18.
 ASSIGNMENT 
 
 23  19.
 FURTHER ASSURANCE 
 
 23  20.
 ENTIRE AGREEMENT 
 
 24  21.
 NOTICES
 
 24  22.
 ANNOUNCEMENTS 
 
 25  23.
 CONFIDENTIALITY
 
 26  24.
 COSTS AND EXPENSES 
 
 27

 
 
UK1 5276565v.18
 

--------------------------------------------------------------------------------

 
 
 

 25.
 COUNTERPARTS
 
 27  26.
 INVALIDITY
 
 27  27.
 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
 
 27  28.
 CHOICE OF GOVERNING LAW 
 
 27  29.
 JURISDICTION
 
 27  30.
 AGENT FOR SERVICE 
 
 28  31.
 REINSURANCE ARRANGEMENTS 
 
 28  32.
 INTENTIONALLY DELETED 
 
 29  33.
 CANADIAN 30% RULE 
 
 29  34.
 REMOVAL OF SELLER'S FAL 
 
 30
 SCHEDULE 1 (CONDITIONS TO COMPLETION) 
 
 31
 SCHEDULE 2 (COMPLETION ARRANGEMENTS) 
 
 33
 SCHEDULE 3 (WARRANTIES) 
 
 36
 SCHEDULE 4 (LIMITATIONS ON THE SELLER’S LIABILITY)
 
 50
 SCHEDULE 5 (PURCHASER’S WARRANTIES) 
 
 56
 ATTACHMENT 1  PART A (BASIC INFORMATION ABOUT THE COMPANY)
 
 58
 ATTACHMENT 1  PART B (BASIC INFORMATION ABOUT THE SUBSIDIARIES) 
 
 60
 ATTACHMENT 2  (RELEVANT PROPERTIES) 
 
 68
 ATTACHMENT 3   INTRA-GROUP CONTRACTS 
 
 70

 
 
 
 
UK1 5276565v.18
 
 

--------------------------------------------------------------------------------

 

THIS DEED is made on          April 2012
 
BETWEEN:
 
(1)
FLAGSTONE (GIBRALTAR) LIMITED a company incorporated in Gibraltar whose
registered office is at P.O. Box 147, Suite 1, Burns House, 19 Town Range,
Gibraltar (the “Seller”); and

 
(2)
ANV RISK BV a company incorporated in The Netherlands whose registered office is
at Luna Arena, Herikerbergweg 238, 1101CM Amsterdam, Zuidoost, The
Netherlands (the “Purchaser”).

 
NOW IT IS HEREBY AGREED as follows:
 
1.  
INTERPRETATION

 
1.1  
In this Agreement, the Schedules and the Attachments to it:

 
“1861 Business Plan” means Lloyd’s Syndicate Business Forecast for Syndicate
1861 for the year of account for 2012;
 
“Accounts” means the audited financial statements of the Company, FSML and FCNL,
comprising, to the extent contained therein, the balance sheet, profit and loss
account and cash flow statement of each of those companies, together with the
notes thereon and the associated directors’ reports and auditors’ reports as at
and for the financial period ended on the Accounts Date;
 
“Accounts Date” means 31 December 2011;
 
“Agreement” means this Deed;
 
“Balance Sheet Date” means 31 March 2012;
 
“Books and Records” has its common law meaning and includes, without limitation,
all notices, correspondence, orders, inquiries, drawings, plans, books of
account and other documents and all computer disks or tapes or other machine
legible programs or other records;
 
“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for business in London and New York, New York;
 
“Business Information” means all information (in whatever form held) including
(without limitation) all:
 
 
(i)
formulas, designs, specifications, drawings, know-how, manuals and instructions;

 
 
(ii)
customer lists, sales, marketing and promotional information;

 
 
(iii)
business plans and forecasts;

 
UK1 5276565v.18
 

--------------------------------------------------------------------------------

 
 
(iv)
technical or other expertise; and

 
 
(v)
computer software and all accounting and tax records, correspondence, orders and
inquiries;

 
 “Companies Acts” means the Companies Act 2006, the Companies Act 1985, the
Companies Consolidation (Consequential Provisions) Act 1985, the Companies Act
1989 and Part V of the Criminal Justice Act 1993;
 
“Company” means Flagstone Holdings (UK) Limited, basic information concerning
which is set out in Part A of Attachment 1 (Basic Information about the
Company);
 
“Completion” means completion of the sale and purchase of the Shares under this
Agreement;
 
“Completion Date” means noon on the fifth Business Day following the day on
which the last in time of the conditions listed in Schedule 1 (Conditions to
Completion) shall have been satisfied or waived in accordance with this
Agreement or such other time and/or date as the parties may agree;
 
“Consolidated Adjusted Net Tangible Asset Value” has the meaning given in
sub-clause 5.2 (Consideration);
 
“CTA 2010” means the Corporation Tax Act 2010;
 
“Data Room” means all correspondence, documents and other information made
available by the Seller for inspection by the Purchaser and its advisers in the
on-line data room, the contents of which are listed in the Data Room Index and
stored in the CD-ROM to be provided with the Disclosure Letter;
 
“Data Room Index” means the index detailing the contents of the Data Room in the
agreed form;
 
“Deed of Indemnity” means the deed of indemnity dated the same date as this
Agreement between the Seller and the Purchaser wherein the parties agree to
cooperate to resolve certain matters listed therein;
 
“Disclosed” means disclosed with sufficient details to identify the nature and
scope of the matter concerned;
 
“Disclosed Matters” means any fact, matter, circumstance or thing which is
Disclosed in any Share Purchase Document (other than the Supplemental Disclosure
Letter) or the documents listed in the Data Room Index (other than the documents
at Sections 9.10, 9.10.1, .9.10.2 and 9.10.3 of the Data Room), or treated by
the Disclosure Letter as being Disclosed;
 
“Disclosure Letter” means the letter dated the same date as this Agreement
written by the Seller to the Purchaser for the purposes of sub-clause 8.1
(Purchaser’s remedies and Seller’s limitations on liability) and delivered to
the Purchaser’s Solicitors before the execution of this Agreement;
 
“Employees” means any individuals employed by the Target Group on or before the
date of this Agreement plus any individuals who have become employed by the
Target Group prior to Completion, but, in relation to the repetition of the
Warranties at Completion only, excluding any individuals who cease to be
employed by the Target Group prior to Completion; and “Employee” shall mean any
one of them;
 
UK1 5276565v.18
2

--------------------------------------------------------------------------------

 
“FCNL” means Flagstone Corporate Name Limited;
 
“Flagstone Brazil” means Flagstone do Brasil Marketing Ltda;
 
“FSA” means the Financial Services Authority;
 
“FSA Rules” means the rules from time to time made by the FSA under FSMA so far
as they are applicable to any member of the Target Group;
 
“FSMA” means the Financial Services and Markets Act 2000;
 
“FSML” means Flagstone Syndicate Management Limited;
 
“HMRC” means Her Majesty’s Revenue & Customs;
 
“Independent Accounting Firm” has the meaning given in sub-clause 5.2(f);
 
“Information Technology” means computer hardware, software and networks;
 
“Intellectual Property” means patents, trade marks, rights in designs,
copyrights, database rights (whether or not any of these are registered and
including applications for registration of any such thing) and all rights or
forms of protection of a similar nature or having equivalent or similar effect
to any of these which may subsist anywhere in the world;
 
“Intra-Group Contracts” means any of the agreements set out in Attachment 3;
 
“Lease” has the meaning given in sub-paragraph 18.2 of Schedule 3 (Warranties);
 
“Leakage” means
 
(a)  
any dividend, or distribution declared, paid or made to the Seller by any member
of the Target Group or any return of capital by any member of the Target Group
to the Seller;

 
(b)  
any repurchase or redemption of shares by any member of the Target Group giving
rise to a payment to the Seller or to any other member of the Retained Group;

 
(c)  
any payments made (including management, monitoring, service or directors'
fees), or agreed to be made, by any member of the Target Group to (or assets
transferred to or liabilities assumed indemnified or incurred by any member of
the Target Group for the benefit of) the Seller or any other member of the
Retained Group (or any director, officer or employee of the Seller or any other
member of the Retained Group), other than any Permitted Leakage Payment;

 
(d)  
the waiver, or agreement to waive (whether conditional or not), by any member of
the Target Group of any amount owed to that member of the Target Group by the
Seller or any other member of the Retained Group; and

 
UK1 5276565v.18
3

--------------------------------------------------------------------------------

 
(e)  
the payment, or agreement to pay, by any member of the Target Group of any
professional fees, management transaction bonuses or other transaction costs or
expenses specifically or exclusively incurred in connection with the
transactions contemplated by this Agreement but excluding, for the avoidance of
doubt, the retention payments payable in accordance with the documents disclosed
at section 14.5.10 of the Data Room;

 
“Lloyd’s” means the Society incorporated under the Lloyd’s Act 1871 by the name
of Lloyd’s;
 
“Lloyd’s Regulation” means the Lloyd’s Acts 1871 to 1982 and all Lloyd’s
byelaws, regulations, codes of practice, directions, conditions and requirements
applicable to FSML or FCNL from time to time;
 
“Managing Agent’s Agreement” means a managing agent’s agreement in Lloyd’s
standard form as prescribed by Lloyd’s Regulation;
 
“March 31 Balance Sheet” has the meaning given in sub-clause 5.2 (Consideration)
;
 
“Material Adverse Change” means: (i) a material breach by FSML of the
performance framework of minimum standards, resulting in Lloyd's revoking (or
announcing its decision to revoke) FSML’s licences and approvals to act as a
managing agent; (ii) FSA revoking (or announcing its decision to revoke) FSML's
permissions under Part IV of FSMA; or (iii) the cessation of trading of the
Target Group; or (iv) a material breach by the Seller of sub-clause 4.1 of this
Agreement (provided that, for such purposes, a breach shall be a material breach
only if such breach is of such seriousness, magnitude and impact that it is
material in the context of the transactions contemplated by the Share Purchase
Documents taken as a whole);
 
“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Target Group taken as a
whole (or Purchaser and the Target Group taken as a whole) excluding, in any
such case, any event, circumstance or change resulting from (i) any Disclosed
Matter(s), (ii) changes in stock markets, interest rates, exchange rates,
commodity prices or other general economic conditions, (iii) changes in laws,
regulations, accounting or actuarial practices, (iv) changes, circumstances or
events resulting in liabilities under property or casualty insurance or
reinsurance, including any effects resulting from any earthquake, hurricane,
tornado, windstorm or other effects of weather or acts of God, attack, outbreak,
hostility, terrorist activity, act or declaration of war or act of public
enemies or other calamity, crisis or geopolitical event, (v) any change or
announcement of a potential change in the Company's or any Subsidiary's credit,
capital or financial strength rating, or (vi) any transaction contemplated by
the Share Purchase Documents or the change in control resulting from the sale
and purchase of the Shares, except, in the case of (ii), (iii) and (iv) above,
to the extent such effect referred to therein has had a materially
disproportionate impact on the business, financial condition or results of
operations of the Target Group taken as a whole, relative to other companies and
businesses operating in the same industry as the Target Group.  In addition to
the foregoing, the determination of the monetary value or impact of any change
or event pursuant to the preceding sentence shall be based solely on the actual
monetary value of such change or event (including, where such change or event
could reasonably be expected to recur in the future, the present value of the
future monetary value of the recurrences of such change or event), on a pound
for pound basis, and shall not take into account (i) any multiplier valuation,
including, without limitation, any multiple based on earnings or other financial
indicia or (ii) any consequential damages, consequential losses or other
consequential valuation;
 
UK1 5276565v.18
4

--------------------------------------------------------------------------------

 
“Member” means an underwriting member of Lloyd’s including a corporate member;
 
“Notice of Disagreement” has the meaning given in sub-clause 5.2(d)
(Consideration);
 
 “OTPP” means Ontario Teachers' Pension Plan Board;
 
“Permitted Leakage Payment” means:
 
(a)  
any payment by any member of the Target Group pursuant to any of the Intra-Group
Contracts;

 
(b)  
any payment by any member of the Target Group pursuant to any contract of
reinsurance entered into between a member of the Target Group and a member of
the Retained Group prior to the date of this Agreement;

 
(c)  
any usual payment made to Anthony Latham in his capacity as a director of any
member or members of the Target Group, consistent with past practice and not
exceeding £25,000 in aggregate;

 
(d)  
any payments by any member of the Target Group pursuant to the Steps Plan and in
accordance with clause 33; and

 
(e)  
any payment in respect of which a provision, reserve or accrual has been
included in the March 31 Balance Sheet to the extent the same has been taken
into account in determining the Consolidated Adjusted Net Tangible Asset Value;

 
“Prior Acquisition Date” means the date on which the Company completed the sale
and purchase of the shares in FSML pursuant to the Share Purchase Agreement
dated 17 October 2008;
 
“Proceedings” has the meaning given in sub-clause 29.1;
 
“Property” or “Properties” means freehold, leasehold or other immovable property
in any part of the world;
 
“Proprietary Software” means software in which any member of the Target Group
owns any Intellectual Property;
 
“Purchase Price” has the meaning given in sub-clause 5.1 (Consideration);
 
“Purchaser’s Group” means the Purchaser, its subsidiaries, any holding company
of the Purchaser and all other subsidiaries of any such holding company from
time to time (including, following Completion, members of the Target Group) but
excluding OTPP and its group undertakings (other than the Purchaser and its
subsidiaries);
 
“Purchaser’s Solicitors” means Reynolds Porter Chamberlain LLP;
 
UK1 5276565v.18
5

--------------------------------------------------------------------------------

 
“Purchaser’s Warranties” means those warranties set out in Schedule 5;
 
“Related Person” means in relation to any party, its subsidiaries, any party’s
holding companies and all other subsidiaries of any such holding company but
excluding OTPP and its group undertakings (other than the Purchaser and its
subsidiaries);
 
“Relevant Claim” means a claim made by the Purchaser against the Seller under
the Warranties or the Tax Covenant;
 
“Relevant Property” means the Property or Properties referred to in Attachment 2
(Relevant Properties);
 
“Retained Group” means Flagstone Reinsurance Holdings, S.A. and its subsidiaries
from time to time, excluding the Target Group;
 
“Seller’s Solicitors” means Sidley Austin LLP;
 
“Service Document” means a claim form, application notice, order, judgment or
other document relating to any Proceedings;
 
“Share Purchase Documents” means this Agreement, the Tax Covenant, the
Disclosure Letter, any Supplemental Disclosure Letter, the Transitional Services
Agreement, Deed of Indemnity and any other documents entered into pursuant to
any of them;
 
“Shares” means all the issued shares in the capital of the Company;
 
“Subsidiary” means at any relevant time any then subsidiary or subsidiary
undertaking of the Company, basic information concerning each current subsidiary
and subsidiary undertaking of the Company being set out in Part B of Attachment
1 (Basic information about the Subsidiaries);
 
“Supplemental Disclosure Letter” means any letter from the Seller to the
Purchaser supplementing the Disclosure Letter, delivered to the Purchaser in
accordance with sub-clause 8.2;
 
“Syndicates” means Lloyd’s syndicates 1861 and 1969 and “Syndicate” shall be
construed accordingly;
 
“Target Group” means the Company and all its Subsidiaries;
 
“Tax” has the meaning given to that expression in the Tax Covenant;
 
“Tax Authority” has the meaning given to that expression in the Tax Covenant;
 
“Tax Claim” means a claim under the Tax Covenant or for breach of a Tax
Warranty;
 
“Tax Covenant” means the tax covenant in the agreed form;
 
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules or computations),
including any information return, claim for refund, amended return or
declaration of estimated Tax;
 
UK1 5276565v.18
6

--------------------------------------------------------------------------------

 
“Tax Warranties” means the Warranties set out in paragraph 20 of Schedule 3
(Warranties) and “Tax Warranty” shall be construed accordingly;
 
“Transitional Services Agreement” means the transitional services agreement to
be entered into at Completion between Flagstone Finance S.A. on the one hand and
the Purchaser and/or certain members of the Target Group on the other hand in
the agreed form;
 
“VAT” means value added tax as provided for in Directive 2006/112/EC and charged
in accordance with the provisions of VATA 1994 and any Tax of a similar nature
which is introduced in substitution of or in addition to such Tax;
 
“VATA 1994” means the Value Added Tax Act 1994;
 
“Warranties” means the warranties set out in Schedule 3 (Warranties) given by
the Seller; and
 
“Wider Purchaser Group” has the meaning given to it in sub-clause 18.1; and
 
“Working Hours” means 9.30 a.m. to 5.30 p.m. (United Kingdom time) on a Business
Day.
 
1.2  
In this Agreement, unless otherwise specified:

 
(a)  
references to clauses, sub-clauses, paragraphs, sub-paragraphs, Schedules and
Attachments are to clauses, sub-clauses, paragraphs, sub-paragraphs of and
Schedules and Attachments to, this Agreement;

 
(b)  
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted;

 
(c)  
reference to “company” shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;

 
(d)  
references to a “person” shall be construed so as to include any individual,
firm, company, government, state or agency of a state, local or municipal
authority or government body or any joint venture, association or partnership
(whether or not having separate legal personality);

 
(e)  
use of any genders includes the other genders;

 
(f)  
references to “costs” and/or “expenses” incurred by a person shall not include
any amount in respect of VAT comprised in such costs or expenses for which
either that person or, if relevant, any other member of the VAT group to which
that person belongs is entitled to credit as input tax;

 
(g)  
the expressions “accounting reference date”, “accounting reference period”,
“allotment”, “debentures”, “group undertaking”, “holding company”, “paid up”,
“profit and loss account”, “subsidiary”, “subsidiary undertaking” and “wholly
owned subsidiary” shall have the meaning given in the Companies Acts, and the
definition of “body corporate” shall have the meaning given in section 1173
Companies Act 2006;

 
UK1 5276565v.18
7

--------------------------------------------------------------------------------

 
(h)  
a person shall be deemed to be connected with another if that person is
connected with another within the meaning of sections 1122 and 1123 CTA 2010;

 
(i)  
references to writing shall include any modes of reproducing words in a legible
and non transitory form;

 
(j)  
unless otherwise expressly stated, references to times of the day are to London
time;

 
(k)  
headings to clauses, sub-clauses, Schedules and Attachments are for convenience
only and do not affect the interpretation of this Agreement;

 
(l)  
the Schedules and Attachments form part of this Agreement and shall have the
same force and effect as if expressly set out in the body of this Agreement, and
any reference to this Agreement shall include the Schedules and Attachments;

 
(m)  
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official, or any legal concept
or thing shall in respect of any jurisdiction other than England be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term;

 
(n)  
references to any document in the “agreed form” means the document in a form
agreed by the parties to this Agreement and initialled for the purposes of
identification by the Purchaser and the Seller;

 
(o)  
“reinsurance contract” includes a reinsurance contract or arrangement; and

 
(p)  
words such as "include" or "including" are to be construed without limiting the
generality of the preceding words.

 
2.  
SALE AND PURCHASE

 
2.1  
Upon and subject to the terms and conditions of this Agreement, the Seller shall
sell and the Purchaser shall purchase the Shares with effect from Completion
together with all rights attached or accruing to them at Completion, including
the right to receive any and all dividends or distributions declared, made or
paid on or after the date of this Agreement.

 
2.2  
The Shares shall be free from all charges and encumbrances.

 
2.3  
The Seller waives all rights of pre-emption over any of the Shares conferred
upon it by the articles of association of the Company or in any other way and
undertakes to take all steps necessary to ensure that any rights of pre-emption
over any of the Shares are waived.

 
UK1 5276565v.18
8

--------------------------------------------------------------------------------

 
3.  
CONDITIONS

 
3.1  
The sale and purchase of the Shares pursuant to this Agreement is in all
respects conditional upon those matters listed in Schedule 1 (Conditions to
Completion).

 
3.2  
(a)The Seller will fulfil or procure the fulfilment of the condition listed in
sub-paragraph 5 of Schedule 1 (Conditions to Completion) and will use all
reasonable endeavours to fulfil or procure the fulfilment of the conditions
listed in sub-paragraph 6 and 8 of Schedule 1 (Conditions to Completion), each
such condition to be fulfilled as soon as possible and in any event within 93
Business Days following acknowledgement by the FSA of receipt of the change in
control application(s) referred to in sub-clause 3.6 and submitted to it  and
will notify the Purchaser upon satisfaction of such conditions.

 
 
(b)
The Purchaser will use all reasonable endeavours to fulfil or procure the
fulfilment of the conditions listed in sub-paragraphs 1, 2, 3, 4, 7, 8, 9 and 10
of Schedule 1 (Conditions to Completion) as soon as possible and in any event
within the period of 93 Business Days following the acknowledgement by the FSA
of receipt of the change in control application(s) referred to in clause 3.6 and
submitted to it and will notify the Seller upon satisfaction of each such
condition.

 
3.3  
The Purchaser may waive in writing in whole or in part any of the conditions
listed in sub-paragraph 5 of Schedule 1 (Conditions to Completion). The
conditions set out in sub-paragraphs 1, 2, 3, 4, 6, 7 or 8 of Schedule 1
(Conditions to Completion) may not be waived by either party. The parties may by
written agreement between them waive, in whole or in part, the conditions set
out in sub-paragraphs 9 and 10 of Schedule 1 (Conditions to Completion). The
Purchaser shall, after the execution of this Agreement, use all reasonable
endeavours to identify (or procure that there shall be identified) as soon as
reasonably practicable after execution of this Agreement a definitive list of
all filings, notifications, consents, approvals and similar matters required to
be submitted and/or obtained in connection with the satisfaction of the
condition listed in sub-paragraph 10 of Schedule 1 (the “Filings and
Consents”).  Upon identification of any Filing and Consent, the Purchaser shall,
without prejudice to its other obligations hereunder, use all reasonable
endeavours to make and obtain such Filing and Consent as soon as possible and in
any event within 93 Business Days following acknowledgement by the FSA of
receipt of the change in control application(s) referred to in sub-clause 3.6.
The Seller shall, subject to reimbursement by the Purchaser of the Seller’s
reasonable costs and expenses, (i) co-operate with the Purchaser in good faith
in connection with the identification of the requisite Filings and Consents, and
(ii) provide all such information as the Purchaser may reasonably request
concerning the Target Group as the Purchaser shall reasonably require for such
purposes.

 
3.4  
Each of the Seller and the Purchaser undertakes to disclose in writing to the
other anything which will or may prevent any of the conditions set out in
Schedule 1 (Conditions to Completion) from being satisfied within the period of
93 Business Days following acknowledgement by the FSA of receipt of the change
in control application(s) referred to in sub-clause 3.6, as soon as reasonably
possible and in any event within 3 Business Days after it comes to the notice of
either of them.

 
UK1 5276565v.18
9

--------------------------------------------------------------------------------

 
3.5  
If any of the conditions (save for those the fulfilment of which has been waived
by the Seller or the Purchaser (as the case may be) in accordance with this
Agreement) is not fulfilled, on or before 5.00 p.m. on 31 August 2012 then this
Agreement shall automatically terminate whereupon, without limiting the parties’
rights, powers or remedies provided by law or under this Agreement, all
obligations of the parties under this Agreement shall end except for those
expressly stated to continue without limit in time but (for the avoidance of
doubt) all rights and liabilities of the parties which have accrued before
termination shall continue to exist.

 
3.6  
As soon as reasonably practicable after signing the Agreement (and with the firm
intention of doing so within 10 Business Days), the Purchaser shall provide to
the Seller a copy (complete save for matters redacted for confidentiality
reasons of OTPP only) of each change of control application submitted to the FSA
and/or Lloyd’s (as the case may be) and evidence, in a form satisfactory to the
Seller (acting reasonably) that such change of control application has been
acknowledged as being received (a) by the FSA and/or (b) by Lloyd’s (as the case
may be).

 
3.7  
Without limitation to the Purchaser’s obligations under sub-clauses 3.2(b) and
3.4, the Purchaser agrees:

 
(a)  
to respond to any questions or comments from the FSA or Lloyd’s in relation to
the change of control applications made to them as soon and as fully as
practicable;

 
(b)  
to copy to the Seller within 1 (one) Business Day of them being sent or received
(as applicable), all notifications, submissions, responses and communications
with the FSA and Lloyd’s;

 
(c)  
to keep the Seller informed on a weekly basis as to the progress of the
applications made to the FSA and Lloyd’s; and

 
(d)  
to permit the Seller’s attendance at meetings with the FSA and Lloyd’s unless
prohibited by the FSA or Lloyd’s and except to the extent that matters which are
confidential to the Purchaser or OTPP are discussed in such meeting.

 
3.8  
The Seller agrees to provide such information about the Target Group and the
Retained Group as is reasonably necessary to enable the Purchaser to make
applications and provide responses to the FSA and Lloyd's and the Purchaser
shall otherwise maintain confidential any information provided by the Seller
pursuant to this sub-clause 3.8 in accordance with clause 23.

 
4.  
CONDUCT OF BUSINESS BEFORE COMPLETION

 
4.1  
The Seller shall procure that between the date of this Agreement and Completion
each member of the Target Group, other than any which are dormant or
non-trading, shall carry on business in the ordinary course and in accordance
with all applicable legal and regulatory requirements and, in particular, but
without limitation each member of the Target Group shall not do or agree to any
of the following except, in each case, as required or permitted under any Share
Purchase Document or with prior consent in writing of the Purchaser, for the
avoidance of doubt, including any acts or omissions in accordance with clause
33, (such consent not to be unreasonably withheld, conditioned or delayed and
provided that any action by a member of the Target Group or the Seller taken at
the written request of the Purchaser shall be deemed to have the consent of the
Purchaser):

 
UK1 5276565v.18
10

--------------------------------------------------------------------------------

 
(a)  
any offer by a member of the Target Group or any member of the Retained Group to
engage any new employee or enter into a retainer with a consultant to carry out
duties in relation to the business of the Target Group or, save in respect of a
dismissal for cause, any dismissal by a member of the Target Group or any member
of the Retained Group of any Employee or consultant carrying out duties in
relation to the business of the Target Group;

 
(b)  
any material change to the 1861 Business Plan;

 
(c)  
any disposal of any interest in any material part of the business and
undertaking of the Target Group;

 
(d)  
the entering into, termination or variation (in each case other than in the
ordinary course of its insurance and reinsurance business) of any material
contract or commitment or the entering into of any long-term liability (in
excess of three months) relating to or affecting the business of the Target
Group, save that this paragraph shall not permit the entering into, termination
or variation of any reinsurance contract with any member of the Retained Group;

 
(e)  
except in the ordinary course of its insurance and reinsurance business in
relation to its investment portfolio any acquisition of any share or interest in
any company, partnership, or other venture;

 
(f)  
modify the rights attached to the Shares;

 
(g)  
create, allot, issue, acquire, repay or redeem any share or loan capital or
agree, arrange or undertake to do any of those things;

 
(h)  
declare, pay or make a dividend or distribution;

 
(i)  
pass a shareholders' resolution;

 
(j)  
amend the terms and conditions of employment or pension benefits of any Employee
or provide, or agree to provide, any gratuitous payment or benefit to any
Employee (or any of their dependants);

 
(k)  
except in the ordinary course of its insurance and reinsurance business
institute, compromise, settle, release, discharge or compound any civil,
criminal, arbitration or other proceedings or any liability, claim, action,
demand or dispute, or waive any right in relation to any of the foregoing;

 
(l)  
amend, or agree to amend, the terms of its borrowing or indebtedness in the
nature of borrowing or create, incur, or agree to create or incur, borrowing or
indebtedness in the nature of borrowing;

 
UK1 5276565v.18
11

--------------------------------------------------------------------------------

 
(m)  
except in the ordinary course of its insurance and reinsurance business give, or
agree to give, a guarantee, indemnity or other agreement to secure, or incur
financial or other obligations with respect to, another person's obligation;

 
(n)  
enter into an agreement, arrangement or obligation (legally enforceable or not)
in which: (i) the Seller or any other member of the Retained Group; and (ii) a
director or former director of the Target Group or the Retained Group or a
person connected with any such director or former director is interested; or

 
(o)  
knowingly do or omit to do, or knowingly cause to be done or omitted to be done,
any act or thing which the Seller knows would result in any Warranty being
untrue or inaccurate when repeated immediately prior to Completion, provided
that (A) the Seller shall not be in breach of this sub-clause 4.1(o) if (i) the
relevant act or thing was done, omitted to be done (or caused to be done or
omitted to be done) in order to comply with any legal or regulatory requirement
or any legally binding agreement entered into by a member of the Target Group
prior to the date of this Agreement or any duty of a member of the Target Group
existing or arising in the ordinary course of business, or (ii) the relevant
act, thing or omission was not reasonably capable of being prevented or avoided
and (B) for the avoidance of doubt, neither (i) the termination of the
employment of any Employee for cause after the execution of this Agreement nor
(ii) the resignation of any Employee after the execution of this Agreement shall
give rise to any breach of this sub-clause 4.1(o).

 
4.2  
From the date of this Agreement and until Completion the Seller shall (to the
extent permitted by applicable law and regulation) keep the Purchaser informed
as to all material developments in the operation of the business of the Target
Group and shall, at the Purchaser’s cost, provide, or procure the provision of,
such information regarding the business and affairs of the Target Group as the
Purchaser may reasonably require (including without limitation in relation to
claims handling and correspondence with regulators), provided that the
obligations of the Seller under this sub-clause 4.2 shall not extend to allowing
access to any information which relates to any member of the Retained Group or
its activities otherwise than in connection with the Target Group. All
information received by the Purchaser under this sub-clause 4.2 shall be treated
as confidential by the Purchaser and shall not be disclosed to any third party
without the Seller’s prior written consent at any time prior to Completion and
the provisions of clause 23 shall apply to all such information.

 
4.3  
The Seller shall procure that each member of the Target Group that is dormant or
non-trading shall not cease to be dormant or non-trading prior to Completion.

 
5.  
CONSIDERATION

 
5.1  
The aggregate consideration to be paid by the Purchaser to the Seller for the
Shares shall be equal to the sum of (x) the lesser of (i) Consolidated Adjusted
Net Tangible Asset Value (as defined and definitively determined pursuant to
sub-clause 5.2 below) of the Target Group and (ii) £10.5 million, and (y) £25.5
million (such sum, the “Purchase Price”). The Purchase Price, which is capped at
£36 million, shall be paid by the Purchaser to the Seller on the Completion Date
in cash.  For the avoidance of doubt, if the Consolidated Adjusted Net Tangible
Asset Value is a negative integer, it shall be deducted from the amount of
£25.5 million to arrive at the Purchase Price.

 
UK1 5276565v.18
12

--------------------------------------------------------------------------------

 
5.2  
The Consolidated Adjusted Net Tangible Asset Value shall be determined as
follows:

 
(a)  
as soon as practicable following 31 March 2012 and the close of the Company's
books in respect of the three-month period then ended, but in any event not
later than 25 April 2012, the Seller shall deliver to the Purchaser both a
consolidated balance sheet as at 31 March 2012 and a consolidated profit and
loss statement of the Target Group for the three months ended 31 March 2012,
each of which shall be unaudited (the unaudited balance sheet of the Target
Group prepared in accordance with sub-clause 5.2(b) below, the “March 31 Balance
Sheet”);

 
(b)  
for purposes of this Agreement, “Consolidated Adjusted Net Tangible Asset Value”
means an amount equal to the excess of the Company’s consolidated assets as
shown on the March 31 Balance Sheet (excluding intangibles, goodwill and any
deferred corporate tax assets) over the Company’s liabilities as shown on the
March 31 Balance Sheet (excluding any current or deferred corporate tax
liabilities of FCNL relating to the 2009 Year of Account). The March 31 Balance
Sheet shall be prepared on a going concern basis in accordance with the
accounting principles, policies, practices, estimation techniques and
methodologies used to prepare the financial statements of the Company in the
ordinary course of business consistent with U.S. generally accepted accounting
principles, consistently applied, and on a basis consistent with the past
practice of the Company, including the preparation of the financial statements
of the Company for submission to the Retained Group for inclusion in the Form
10Q filed on a quarterly basis with the U.S. Securities and Exchange Commission
by the Retained Group pursuant to U.S. securities laws (referred to by the
Retained Group as the “quarterly SRM”) (such principles, policies, practices,
estimation techniques and methodologies, the “Bases of Preparation”);

 
(c)  
following the delivery by the Seller to the Purchaser of the March 31 Balance
Sheet, reflecting the Consolidated Adjusted Net Tangible Asset Value, the Seller
shall give the Purchaser, and any authorised representatives of the Purchaser,
full access at reasonable times to the books, working papers and records of the
Target Group relating to the March 31 Balance Sheet and to the personnel who
prepared the March 31 Balance Sheet for the purposes of reviewing and resolving
any disputes relating to the calculation of the Consolidated Adjusted Net
Tangible Asset Value.  The Seller shall also use its reasonable efforts to
procure access for the Purchaser to the statutory auditors of the Target Group
to the extent such auditors’ performed work on the financial statements of the
Company as included in the financial statements prepared by the Retained Group,
for the three month period ended 31 March 2012 as published in the Form 10-Q
filed by the Retained Group with the U.S. Securities and Exchange Commission.
Such access by the Purchaser will be subject to appropriate release and/or hold
harmless arrangements to be entered into between the Purchaser and the Seller’s
statutory auditors;

 
(d)  
the March 31 Balance Sheet, as prepared and delivered by the Seller, shall
become final and binding upon the parties on the 20th day following delivery
thereof, unless the Purchaser gives written notice of its disagreement (a
“Notice of Disagreement”) to the Seller before such date. Any Notice of
Disagreement shall specify in reasonable detail the nature of any disagreement
so asserted;

 
UK1 5276565v.18
13

--------------------------------------------------------------------------------

 
(e)  
if a Notice of Disagreement is received by the Seller within the period
specified in clause 5.2(d), then the March 31 Balance Sheet (as revised in
accordance with this sentence) shall become final and binding upon the Seller
and the Purchaser on the earlier of: (i) the date the Seller and the Purchaser
resolve in writing any differences they have with respect to the matters
specified in the Notice of Disagreement; or (ii) the date any disputed matters
are finally resolved in writing by the Independent Accounting Firm selected as
provided in sub-clause 5.2(f) below. During the 20 day period following the
delivery of a Notice of Disagreement, the Seller and the Purchaser shall seek in
good faith to resolve in writing any differences that they may have with respect
to the matters specified in the Notice of Disagreement. During such period the
Seller, and any authorised representatives of the Seller, shall have full access
at all reasonable times to the working papers of the Purchaser prepared in
connection with the Notice of Disagreement and to the personnel who prepared the
Notice of Disagreement;

 
(f)  
if the Purchaser and the Seller are unable to resolve any disagreements within
20 days after the Purchaser delivers a Notice of Disagreement, the Purchaser and
the Seller shall submit the dispute for resolution to such internationally
recognised accounting firm as the Parties may then agree, provided that if the
parties cannot agree then the internationally recognised accounting firm (with
an established actuarial capability) shall be as chosen by the President of the
ICAEW on the application by either party (the firm ultimately chosen, the
“Independent Accounting Firm”); provided only that in no event shall a firm be
selected which at that time is engaged by either the Purchaser or the Seller,
unless the party disadvantaged by the existing relationship expressly agrees to
such choice. The Independent Accounting Firm shall review the March 31 Balance
Sheet  with a view to confirming that it was prepared in accordance with the
Bases of Preparation and shall, to the extent it is unable to confirm the same,
determine the matters which remain in dispute and were set forth in the Notice
of Disagreement. The Purchaser and the Seller shall use all reasonable efforts
to cause the Independent Accounting Firm to resolve all such matters in dispute
as soon as practicable (and, to enable it to do so, each shall provide all such
assistance and information as the Independent Accounting Firm may reasonably
require), but in any event within 30 days after the submission of the dispute to
the Independent Accounting Firm. The resolution of such matters in dispute and
the determination of the Consolidated Adjusted Net Tangible Asset Value by the
Independent Accounting Firm shall be final and binding on the Purchaser and the
Seller; and

 
(g)  
The Purchaser and the Seller shall each pay one-half of the fees and expenses of
the Independent Accounting Firm.

 
5.3  
In the event of any Leakage in the period between the Balance Sheet Date and
Completion then the Seller shall within 10 Business Days on demand by the
Purchaser pay to the Purchaser an amount in cash equal to the amount of Leakage
received by it (or on its behalf) or by any member of the Retained Group. All
sums payable by the Seller pursuant to this sub-clause 5.3 shall be paid free
and clear of all deductions or withholdings (including Tax) unless the deduction
or withholding is required by law, in which event or in the event that the
Purchaser shall incur any liability for Tax chargeable or assessable in respect
of any payment pursuant to this sub-clause 5.3, the Seller shall at the same
time pay such additional amounts as shall be required to ensure that the net
amount received and retained by Purchaser (after Tax) will equal the full amount
which would have been received and retained by it had no such deduction or
withholding been made and/or no such liability to Tax been incurred.

 
UK1 5276565v.18
14

--------------------------------------------------------------------------------

 
5.4  
Any payment made by either party to the other party (or as it shall direct)
under this Agreement or under the Tax Covenant or Deed of Indemnity shall (so
far as possible) be treated a further adjustment to the consideration for the
Shares to the extent of the payment.

 
6.  
COMPLETION

 
6.1  
Completion shall take place on the Completion Date at the offices of the
Seller’s Solicitors at Woolgate Exchange, 25 Basinghall Street, London EC2V 5HA
or at such other place as the parties may agree.

 
6.2  
At Completion the Seller shall do those things listed in Part A (Seller’s
obligations) of Schedule 2 (Completion arrangements) and the Purchaser shall do
those things listed in Part B (Purchaser’s obligations) of Schedule 2
(Completion arrangements).

 
6.3  
The Purchaser shall not be obliged to complete this Agreement unless the Seller
complies with the requirements of sub-clause 6.2 and Part A (Seller’s
obligations) of Schedule 2 (Completion arrangements) and the Seller shall not be
obliged to complete this Agreement unless the Purchaser complies with the
requirements of sub-clause 6.2 and Part B (Purchaser’s obligations) of Schedule
2 (Completion arrangements).

 
6.4  
Neither the Purchaser nor the Seller shall be obliged to complete the sale and
purchase of any of the Shares unless the sale and purchase of all the Shares is
completed simultaneously, save that this sub-clause 6.4 shall not entitle either
party to avoid its obligations under this Agreement to sell or purchase the
Shares by failing to perform any of their respective obligations in Part A and
Part B of Schedule 2.

 
6.5  
If the obligations of the Seller under sub-clause 6.2 and Part A (Seller’s
obligations) of Schedule 2 (Completion arrangements) are not complied with on
the Completion Date the Purchaser may:

 
(a)  
defer Completion (so that the provisions of this clause 6 (Completion) shall
apply to Completion as so deferred); or

 
(b)  
proceed to Completion as far as practicable (without limiting its rights under
this Agreement); or

 
(c)  
terminate this Agreement by notice in writing to the Seller.

 
6.6  
If this Agreement is terminated in accordance with sub-clause 6.5, then, without
limiting the Purchaser’s rights, powers or remedies provided by law or under
this Agreement, all obligations of the Purchaser under this Agreement shall end
except for those expressly stated to continue without limit in time or for a
specified period, but (for the avoidance of doubt) all rights and liabilities of
the parties which have accrued before termination shall continue to exist
including, but not limited to the parties rights and liabilities in respect of
any breach of this Agreement.

 
UK1 5276565v.18
15

--------------------------------------------------------------------------------

 
6.7  
If the obligations of the Purchaser under sub-clause 6.2 and Part B (Purchaser’s
obligations) of Schedule 2 (Completion arrangements) are not complied with on
the Completion Date the Seller may:

 
(a)  
defer Completion (so that the provisions of this clause 6 (Completion) shall
apply to Completion as so deferred); or

 
(b)  
proceed to Completion as far as practicable (without limiting its rights under
this Agreement); or

 
(c)  
terminate this Agreement by notice in writing to the Purchaser.

 
6.8  
If this Agreement is terminated in accordance with sub-clause 6.7, then, without
limiting the Seller’s rights, powers or remedies provided by law or under this
Agreement, all obligations of the Seller under this Agreement shall end except
for those expressly stated to continue without limit in time or for a specified
period, but (for the avoidance of doubt) all rights and liabilities of the
parties which have accrued before termination shall continue to exist including,
but not limited to the parties rights and liabilities in respect of any breach
of this Agreement.

 
7.  
SELLER’S WARRANTIES AND COVENANTS

 
7.1  
The Seller warrants to the Purchaser that each of the Warranties is true and
accurate at the date of this Agreement.

 
7.2  
The Warranties shall be deemed to have been repeated immediately prior to
Completion by reference to the facts and circumstances then subsisting.

 
7.3  
The Seller acknowledges that the Purchaser is entering into this Agreement in
reliance on the Warranties.

 
7.4  
Each of the Warranties shall be construed as a separate and independent warranty
and (except where expressly provided to the contrary) shall not be limited or
restricted by reference to or inference from the terms of any other Warranty.

 
7.5  
In each Warranty, where any statement is qualified as being made “so far as the
Seller is aware” or any similar expression, such statement shall be deemed to
refer to the actual knowledge or awareness of Karl Grieves, Richard Housley,
Patrick Boisvert, Guy Swayne and Farid Aziz Ibrahim.

 
7.6  
Unless expressly permitted (in writing) by the Purchaser, the Seller shall not
and undertakes to procure that each member of the Retained Group will not:

 
(a)  
within one year after the date of Completion, actively solicit the custom of any
person who during the 12 months ending on the date of Completion has placed
insurance or reinsurance business through Lloyd's with any member of the Target
Group in respect of insurance or reinsurance business substantially the same as
that underwritten for that person by any member of the Target Group; or

 
UK1 5276565v.18
16

--------------------------------------------------------------------------------

 
(b)  
within one year after the date of Completion, solicit or entice away or employ
any Employee from the employment of the Company or any employee of any other
member of the Purchaser's Group.  The placing of an advertisement of a post
available to members of public generally and recruitment of a person through an
employment agency shall not constitute a breach of this sub-clause 7.6, provided
that no member of the Retained Group, or any of their respective officers and
employees, encourages or advises (i) such agency to approach any Employee, or
(ii) any Employee or any such employee to approach such agency.

 
8.  
PURCHASER’S REMEDIES AND SELLER’S LIMITATIONS ON LIABILITY

 
8.1  
The Seller shall not be liable under the Warranties given pursuant to sub-clause
7.1 or 7.2 in relation to any fact, matter, circumstance or thing forming, or
which may form, the subject matter of a claim thereunder to the extent that the
same or circumstances giving rise thereto are Disclosed (or treated as
Disclosed) in or pursuant to the Disclosure Letter, including any schedules and
attachments thereto.

 
8.2  
During the period between execution of this Agreement and Completion the Seller
shall be permitted to amend (but only in respect of any fact, matter,
circumstance or thing which arises or occurs after the execution of this
Agreement) the Disclosure Letter (and the documents disclosed pursuant thereto)
through the delivery to the Purchaser of one or more Supplemental Disclosure
Letters in order to qualify any Warranty given pursuant to sub-clause 7.2 (but
not sub-clause 7.1).

 
8.3  
The Seller shall not be liable in respect of any claim or claims under the
Warranties, as the case may be, if and to the extent that the limitations
referred to in sub-clauses 8.1, 8.2 or set out in Schedule 4 (Limitations on the
Seller’s liability) apply. The Seller shall not be liable in respect of any
claim or claims under the Tax Covenant if and to the extent that the limitations
set out in Schedule 4 apply.

 
8.4  
Without prejudice to any other limitation of the Seller's liability under this
Agreement, the Seller shall be not liable for any claim for breach of the
Warranties if and to the extent that the Purchaser or any of its Related Persons
is actually aware at the date of this Agreement of the fact, matter, event or
circumstance which is the subject matter of, or gives rise to, the claim and
that the fact, matter, event or circumstance could reasonably be expected to
amount to, or give rise to, a claim. For the purposes of this sub-clause 8.4
such awareness shall be deemed to refer to the actual knowledge or awareness of
Charles Fry, Grady Womack, Annette Goodreau, Paul Cusition, and Jochi Jimenez.

 
8.5  
The Seller waives and may not enforce a right which it may have in respect of a
misrepresentation, inaccuracy or omission in or from information or advice
supplied or given by the Target Group or a director, officer or employee of the
Target Group to the Seller for the purpose of assisting the Seller to give a
Warranty.

 
UK1 5276565v.18
17

--------------------------------------------------------------------------------

 
9.  
PURCHASER’S WARRANTIES AND COVENANTS

 
9.1  
The Purchaser warrants to the Seller that each of the Purchaser’s Warranties is
true and accurate. The Purchaser acknowledges that the Seller is entering this
Agreement in reliance on the Purchaser’s Warranties.

 
9.2  
Unless expressly permitted (in writing) by the Seller, the Purchaser shall not
and undertakes to procure that each member of the Purchaser's Group will not
during the period from the date of this Agreement until one year after the date
of Completion solicit or entice away any employee from the employment of the
Seller or any other member of the Retained Group. The placing of an
advertisement of a post available to members of public generally and recruitment
of a person through an employment agency shall not constitute a breach of this
sub-clause 9.2, provided that no member of the Target Group, or any of their
respective officers and employees, encourages or advises (i) such agency to
approach any employee of the Seller or any member of the Retained Group as the
case may be or (ii) any employee of the Seller or any member of the Retained
Group as the case may be, to approach such agency.

 
10.  
TERMINATION RIGHTS

 
Termination of this Agreement
 
10.1  
Save in the case of fraud or fraudulent concealment, or in accordance with
sub-clauses 3.5 or 6.5(c) or this clause 10, the Purchaser shall not be entitled
to terminate or rescind any Share Purchase Document.

 
10.2  
If:

 
(a)  
the Seller is in breach of any of the Warranties given as at the date of this
Agreement (subject to the Disclosed Matters and provided that no member of the
Purchaser’s Group was actually aware as at the date of this Agreement of the
failure of any such Warranties to be true or accurate), which breach has had or
could reasonably be expected to have a Material Adverse Effect; or

 
(b)  
there shall occur (or has occurred) any act, omission, event, matter or thing
which would, or would but for their disclosure, constitute or give rise to a
breach of any of the Warranties when they are deemed to be repeated immediately
prior to Completion, which breach has had or could reasonably be expected to
have a Material Adverse Effect; or

 
(c)  
a Supplemental Disclosure Letter discloses any fact, matter, circumstance or
thing which would, or would but for such disclosure, constitute a breach of the
Warranties when the Warranties are deemed to be repeated immediately before
Completion, which breach has had or could reasonably be expected to have a
Material Adverse Effect; or

 
(d)  
a Material Adverse Change occurs,

 
UK1 5276565v.18
18

--------------------------------------------------------------------------------

 
then, in any such case, the Purchaser shall be entitled to give notice in
writing to the Seller, within five Business Days of becoming actually aware of
the relevant matter(s), stating that the Seller shall have 20 Business Days from
the date of receipt of such notification or until 31 August 2012, whichever is
the earliest, to remedy, or procure the remedy of, such relevant matter(s) to
the reasonable satisfaction of the Purchaser; and, if such time period does not
allow for remediation prior to the Completion Date, then Completion shall
automatically be delayed to allow the Seller a 20 Business Day period in which
to remedy, or procure the remedy of, such relevant matter(s) to the reasonable
satisfaction of the Purchaser. If the Seller fails to remedy, or procure the
remedy of, such relevant matter(s) to the Purchaser’s reasonable satisfaction
within such period of time, the Purchaser may refuse to proceed to Completion
and may terminate this Agreement by notice in writing to the Seller. If the
Purchaser exercises its right not to proceed to Completion in the circumstances
contemplated in this sub-clause 10.2, the exercise of that right shall be the
Purchaser's sole and exclusive remedy in respect of the relevant breach of the
Warranties and shall extinguish any claim the Purchaser or any of its Related
Persons may have in connection with any such breach of the Warranties. Save as
expressly set forth herein, no rights or liabilities in respect of the
Warranties shall subsist following termination of this Agreement in accordance
with this sub-clause 10.2.
 
Waiver of Termination Right
 
10.3  
If a right on the part of the Purchaser to terminate this Agreement has arisen
under sub-clause 10.2, the Purchaser may, by giving written notice to the
Seller, elect to waive this right, and proceed to Completion of this Agreement.
If the Purchaser elects to waive its right to terminate under this sub-clause
10.3 and to proceed to Completion, the Purchaser shall be deemed to have waived
any and all claims it may have against the Seller under sub-clause 7.2 in
respect of the matter or matters (when taken together) giving rise to the right
to terminate the Agreement under sub-clause 10.2.

 
10.4  
It is agreed that, notwithstanding any provision of this Agreement or otherwise,
either or both of Richard Housley and Karl Grieves ceasing to be an employee of
the Target Group or one or both of them resigning from their employment with any
member of the Target Group shall not, of itself, give rise to any termination
right under this Agreement nor any breach of any Warranty.

 
11.  
INTELLECTUAL PROPERTY AND BUSINESS INFORMATION

 
The Purchaser shall procure that all licences of any Intellectual Property or
rights in Business Information owned by the Target Group granted to any member
of the Retained Group prior to the date of this Agreement (including the right
to use the MRLD and MRLD Solutions trade marks) shall continue following
Completion and the Seller shall promptly inform the Purchaser of any such
licences of which it may be aware or become aware from time to time.
 
12.  
INTER-GROUP GUARANTEES AND INSURANCES AND INTRA-GROUP CONTRACTS

 
Guarantees, indemnities etc
 
UK1 5276565v.18
19

--------------------------------------------------------------------------------

 
12.1  
The Seller shall use all reasonable endeavours to procure the absolute and
unconditional release and discharge in full at Completion (or as soon as
reasonably practicable thereafter) of each guarantee, indemnity, assurance,
undertaking, commitment or other security obligation granted or entered into by
any member of the Target Group in relation to or arising out of any obligation
or liability of the Seller or any member of the Retained Group (or of their
employees, agents, advisers or persons otherwise connected with them) (each a
“Group Guarantee”) at the cost of the Seller and, prior to such release, the
Seller covenants:

 
(a)  
to pay the Purchaser on demand an amount equal to any losses suffered and all
liabilities, costs and expenses incurred by the Purchaser or any member of the
Target Group arising under any Group Guarantee after Completion; and

 
(b)  
not to enter into any variation of any agreement which may have the effect of
varying any Group Guarantee without the prior written consent of the Purchaser
other than any variation constituted by the absolute and unconditional release
and discharge of any such Group Guarantee.

 
12.2  
The Purchaser shall use all reasonable endeavours to procure the absolute and
unconditional release and discharge in full at Completion (or as soon as
reasonably practicable thereafter) of each guarantee, indemnity, assurance,
undertaking, commitment or other security obligation granted or entered into by
the Seller or any member of the Retained Group in relation to or arising out of
their obligation or liability of any member of the Target Group (or of their
employees, agents, advisers or persons otherwise connected with them) (each a
“Retained Group Guarantee”), at the cost of the Purchaser and, prior to such
release, the Purchaser covenants:

 
(a)  
to pay the Seller on demand an amount equal to any losses suffered and all
liabilities, costs and expenses incurred by the Seller or any member of the
Retained Group arising under any Retained Group Guarantee after Completion; and

 
(b)  
not to enter into any variation of any agreement which may have the effect of
varying any Retained Group Guarantee without the prior written consent of the
Seller other than any variation constituted by the absolute and unconditional
release and discharge of any such Retained Group Guarantee.

 
Insurances
 
12.3  
The parties agree that:

 
(a)  
upon Completion, all insurance cover provided in relation to any member of the
Target Group pursuant to policies maintained by or on behalf of any member of
the Retained Group shall be cancelled but (subject to the terms of any relevant
policy) without prejudice to any claim in respect of which the facts forming the
basis of such claim have occurred on or prior to the Completion Date (a
“Claim”);

 
(b)  
if the amount of a Claim is paid over to the Seller or any other member of the
Retained Group by or on behalf of the relevant insurer, such amount shall be
paid over in full promptly to the Purchaser or the relevant member of the Target
Group on receipt (after deducting any excess or deductible attributable to such
Claim, which shall be set off against the amount to be paid over by the Seller
or such member of the Retained Group);

 
UK1 5276565v.18
20

--------------------------------------------------------------------------------

 
(c)  
if the amount of a Claim is paid directly by or on behalf of the relevant
insurer to (i) the Purchaser or the relevant member of the Target Group or (ii)
a third party, the Purchaser shall pay, or procure that the relevant member of
the Target Group pays, the amount of any excess or deductible charged to and
paid by the Seller or any other member of the Retained Group in connection with
such Claim to the Seller or such member of the Retained Group within 10 Business
Days of the Seller or such member of the Retained Group notifying the Purchaser
in writing of the amount of any such excess or deductible; and

 
(d)  
to the extent that, at or within the five years following Completion, any member
of the Target Group has any Claim under any insurance policy maintained prior to
Completion along with, by or on behalf of the Seller or any other member of the
Retained Group, then the Seller shall, and shall use its reasonable endeavours
to procure that the relevant member of the Retained Group shall, to the extent
lawful, use its reasonable endeavours to provide to the Purchaser or any
relevant member of the Target Group such reasonable assistance (at the cost of
the Purchaser) as the Purchaser may reasonably require in order to allow the
Purchaser or such member of the Target Group to pursue such Claim, subject
always to the terms of the relevant insurance policy.

 
12.4  
For the avoidance of doubt, sub-clauses 12.3 and 12.5 do not apply to
reinsurance contracts or arrangements entered into between any member of the
Target Group and any member of the Retained Group.

 
Intra-group agreements
 
12.5  
The Seller (on behalf of itself and each member of the Retained Group and the
Target Group) and the Purchaser hereby agree that agreements, arrangements and
courses of dealing involving at least one member of the Retained Group and at
least one member of the Target Group as parties, whether or not in writing and
whether or not binding, in effect immediately prior to the execution of this
Agreement, including the Intra-Group Contracts (but excluding any and all
reinsurance contracts or arrangements entered into between any member of the
Target Group and any member of the Retained Group), shall be terminated and be
of no further force and effect from and after Completion.

 
12.6  
The Seller (on behalf of itself and each member of the Retained Group and the
Target Group) and the Purchaser hereby agree that no party to any such
intra-group agreement, arrangement or courses of dealing, terminated in
accordance with sub-clause 12.5 shall have any obligation or liability under or
in connection with or relating to any such intra-group agreement, arrangement or
courses of dealing, whether arising in contract, tort (including negligence) or
otherwise as from the date of Completion (irrespective of whether such
obligation or liability relates to the period before or after Completion).

 
12.7  
The Seller shall procure that all amounts which are or become due and payable by
any member of the Retained Group to any member of the Target Group (and vice
versa) under any Intra-Group Contract shall be settled in full within 10
Business Days after Completion.

 
UK1 5276565v.18
21

--------------------------------------------------------------------------------

 
12.8  
If the Seller shall so request after Completion and without prejudice to clause
19, the Purchaser shall procure that each member of the Target Group shall
execute such further documents in a form reasonably satisfactory to the Seller
for the purposes of giving the Seller and each relevant member of the Retained
Group the full benefit of the foregoing provisions of sub-clauses 12.5 to 12.7.

 
13.  
CHANGE OF NAME

 
13.1  
The Purchaser shall procure that as soon as reasonably practicable after
Completion (and shall use its reasonable endeavours to do so within 10 Business
Days after Completion), the name of the Company, FSML, Flagstone Brazil and FCNL
and all insignia, signage, logos and other indications bearing a reference to
“Flagstone” shall be changed so as not to include such word or any colourable
imitation of such word. For the avoidance of doubt, the previous sentence shall
be construed so as to cover the Flagstone insignia, signage, logo and other
device currently used in combination with the Flagstone name, whether registered
or unregistered, or any other insignia, signage, logo or device similar thereto.

 
13.2  
The Purchaser shall procure that within 180 days after Completion, the name of
Mosaic Underwriting Services (UK) Limited and Mosaic Underwriting Services, Inc.
and all insignia, signage, logos and other indications bearing a reference to
“Mosaic” shall be changed so as not to include such word or any colourable
imitation of such word.

 
14.  
BOOKS AND RECORDS

 
14.1  
For a period of seven years after Completion the Seller shall maintain and
provide copies to the Purchaser of any Books and Records proprietary to the
Seller or a member of the Retained Group relating (but not predominantly
relating) to the business carried on by the Target Group as at Completion.

 
14.2  
The Purchaser shall, and shall procure that the Company shall, for a period of
seven years after Completion maintain and provide copies to the Seller of any
Books and Records proprietary to the Company (but not predominantly relating to
the business carried on by the Target Group).

 
15.  
INDEMNITIES

 
Intentionally left blank.
 
16.  
EFFECT OF COMPLETION

 
Any provision of this Agreement and any other documents referred to in it which
is capable of being performed after but which has not been performed at or
before Completion and all Warranties and covenants and other undertakings
contained in or entered into pursuant to this Agreement shall remain in full
force and effect notwithstanding Completion.
 
UK1 5276565v.18
22

--------------------------------------------------------------------------------

 
17.  
REMEDIES AND WAIVERS

 
17.1  
No delay or omission by any party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement or any other documents
referred to in it shall:

 
(a)  
affect that right, power or remedy; or

 
(b)  
operate as a waiver of it.

 
17.2  
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.

 
17.3  
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 
18.  
ASSIGNMENT

 
18.1  
The Purchaser may assign the benefit of this Agreement to any member of the
Wider Purchaser Group, subject always to the prior written consent of the Seller
having been obtained (such consent not to be unreasonably withheld or delayed).
However, any person (the “Assignee”) to whom rights were assigned or transferred
under this sub-clause 18.1 will only be entitled to enforce the benefit of the
rights assigned to it while it remains a member of the Wider Purchaser Group.
The Purchaser shall procure that the Assignee reassigns the benefit that has
been assigned to it under this sub-clause 18.1 to the Purchaser (or another
member of the Wider Purchaser’s Group) before the Assignee ceases to be a member
of the Wider Purchaser’s Group. The Purchaser shall give prior written notice to
the Seller of such reassignment by the Assignee.  For these purposes, the “Wider
Purchaser Group” means the Purchaser Group taken together with OTPP and any body
corporate in which OTPP holds a direct or indirect shareholding.

 
18.2  
The Seller’s liability under this Agreement shall not be increased or reduced as
a result of any permitted assignment by the Purchaser or the reassignment by the
Assignee under sub-clause 18.1.

 
18.3  
Except as otherwise provided in this clause 18, no party shall assign, transfer,
charge or declare a trust of the benefit of all or any of the other party’s
obligations nor any benefit arising under this Agreement without the prior
written consent of the other party hereto.

 
19.  
FURTHER ASSURANCE

 
19.1  
Each of the parties shall from time to time upon request from the other do or
procure the doing of all acts and/or execute or procure the execution of all
such documents in so far as each is reasonably able and in a form reasonably
satisfactory to the party concerned for the purposes of transferring to the
Purchaser the Shares and otherwise giving the other party the full benefit of
this Agreement.

 
UK1 5276565v.18
23

--------------------------------------------------------------------------------

 
19.2  
The Seller agrees that it shall, after the date of this Agreement, co-operate
with the Purchaser in order to provide such reasonable assistance as the
Purchaser may reasonably request so as to assist the Purchaser in connection
with the arrangement of errors and omissions insurance coverage for some or all
of the members of the Purchaser’s Group, provided that the Purchaser shall
reimburse to the Seller and/or such members of the Retained Group, such
reasonable costs and expenses as may be incurred by them in providing such
co-operation and assistance. The Seller’s obligations under this sub-clause
shall terminate on the date falling six months after Completion.  Nothing in
this sub-clause shall require the Seller to do any thing which may be a
regulated activity in any jurisdiction or otherwise require the Seller to be
licensed or authorised by any governmental or regulatory authority.

 
20.  
ENTIRE AGREEMENT

 
20.1  
Each party on behalf of itself and as agent for each of its Related Persons
acknowledges and agrees with the other party (each such party acting on behalf
of itself and as agent for each of its Related Persons) that:

 
(a)  
the Share Purchase Documents constitute the entire and only agreement between
the parties and their respective Related Persons relating to the subject matter
of the Share Purchase Documents; and

 
(b)  
neither it nor any of its Related Persons have been induced to enter into any
Share Purchase Document in reliance upon, nor have they been given, any
warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity or commitment of any nature whatsoever other than as are
expressly set out in the Share Purchase Documents and, to the extent that any of
them have been, it (acting on behalf of itself and as agent on behalf of each of
its Related Persons) unconditionally and irrevocably waives any claims, rights
or remedies which any of them might otherwise have had in relation thereto,

 
provided that the provisions of this clause 20 shall not exclude any liability
which any of the parties or, where appropriate, their Related Persons would
otherwise have to any other party or, where appropriate, to any other party’s
Related Persons or any right which any of them may have to rescind this
Agreement in respect of any statements made fraudulently by any of them prior to
the execution of this Agreement or any rights which any of them may have in
respect of fraudulent concealment by any of them.
 
20.2  
This Agreement may only be varied by agreement in writing signed by each of the
parties.

 
21.  
NOTICES

 
21.1  
A notice under this Agreement shall be effective only if it is in writing.

 
21.2  
Notice under this Agreement shall be sent to a party at its address or email
address and for the attention of the individual set out below:

 
UK1 5276565v.18
24

--------------------------------------------------------------------------------

 
Party and title of Individual
Address
Email Address
ANV Risk BV
Luna Arena
Herikerbergweg 238
1101CM Amsterdam,
Zuidoost, The Netherlands
jochi.jimenez@anv.eu.com
Attn: Jochi Jimenez, Chief Counsel
   
Flagstone (Gibraltar) Limited
c/o Flagstone Reassurance S.A, 65 Avenue de la Gare L-1611, Luxembourg
william.fawcett@flagstonere.com
Attn: William Fawcett
   

 
Provided that a party may change its notice details on giving notice to the
other party of the change in accordance with this sub-clause 21.2. That notice
shall only be effective on the day falling five clear Business Days after the
notification has been received or such later date as may be specified in the
notice.
 
21.3  
Subject to sub-clauses 21.4 and 30, any notice given under this Agreement shall
be deemed to have been duly given as follows:

 
(a)  
if delivered personally or sent by post, on delivery; or

 
(b)  
if sent by electronic messaging systems at the time that the electronic message
is available to be accessed by the recipient party.

 
21.4  
Any notice given under this Agreement outside Working Hours shall be deemed not
to have been given until the start of the next period of Working Hours.

 
21.5  
The provisions of this clause 21 shall not apply in relation to the service of
Service Documents.

 
22.  
ANNOUNCEMENTS

 
22.1  
No announcement concerning the sale of the Shares or any ancillary matter shall
be made by any party without the prior written approval of the other party, such
approval not to be unreasonably withheld or delayed. This sub-clause does not
apply in the circumstances described in sub-clause 22.2.

 
22.2  
Each party may, after notice to the other party, make an announcement concerning
the sale of the Shares or any ancillary matter if required by:

 
(a)  
law; or

 
(b)  
any securities exchange or regulatory or governmental body or any Tax Authority
to which that party is subject or submits, wherever situated, whether or not the
requirement has the force of law.

 
22.3  
The restrictions contained in this clause 22 shall continue to apply after
Completion or termination of this Agreement without limit in time.

 
UK1 5276565v.18
25

--------------------------------------------------------------------------------

 
23.  
CONFIDENTIALITY

 
23.1  
Each party shall treat as confidential all information obtained as a result of
entering into or performing this Agreement which relates to:

 
(a)  
the provisions of this Agreement;

 
(b)  
the negotiations relating to this Agreement;

 
(c)  
the subject matter of this Agreement; or

 
(d)  
the other party.

 
23.2  
Notwithstanding the other provisions of this clause, each party may disclose
confidential information:

 
(a)  
if and to the extent required by law or regulation or for the purpose of any
judicial proceedings;

 
(b)  
if and to the extent required by any securities exchange or regulatory or
governmental body or any Tax Authority to which that party is subject or
submits, wherever situated, whether or not the requirement for information has
the force of law;

 
(c)  
if and to the extent required to vest the full benefit of this Agreement in that
party;

 
(d)  
to its professional advisers, auditors and bankers;

 
(e)  
if and to the extent the information has come into the public domain through no
fault of that party;

 
(f)  
to any employee of any member of the Retained Group, the Target Group or the
Purchaser’s Group as required to carry out the terms of this Agreement or as
required to permit any such member to comply with all applicable laws and
regulations;

 
(g)  
if and to the extent the other party has given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed;

 
(h)  
if it is reasonably necessary in order to manage its Tax affairs or the Tax
affairs of any of its Related Persons; or

 
(i)  
(in the case of the Purchaser) to OTPP, its group undertakings and any of OTPP’s
professional advisors, auditors or bankers;

 
Any information to be disclosed pursuant to sub-clauses 23.2(a), (b), (c), (d)
or (h) shall, so far as is legally and practically possible, be disclosed only
after notice to the other party.
 
23.3  
The restrictions contained in this clause 23 (Confidentiality) shall continue to
apply after Completion or termination of this Agreement for a period of five
years.

 
UK1 5276565v.18
26

--------------------------------------------------------------------------------

 
24.  
COSTS AND EXPENSES

 
Except as otherwise stated in this Agreement and the Share Purchase Documents,
each party shall pay its own costs and expenses in relation to the negotiations
leading up to the sale and purchase of the Shares and the preparation, execution
and carrying into effect of this Agreement, the Share Purchase Documents and all
other documents referred to in this Agreement and the Seller confirms that no
expense of whatever nature relating to the sale and purchase of the Shares has
been or is to be borne by any member of the Target Group.
 
25.  
COUNTERPARTS

 
25.1  
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

 
25.2  
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 
26.  
INVALIDITY

 
If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:
 
(a)  
the legality, validity or enforceability in that jurisdiction of any other
prevision of this Agreement; or

 
(b)  
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

 
27.  
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
The parties to this Agreement do not intend that any term of this Agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this Agreement.
 
28.  
CHOICE OF GOVERNING LAW

 
28.1  
This Agreement and any non-contractual obligations connected with it shall be
governed by English law.

 
28.2  
The parties irrevocably agree that all disputes arising under or in connection
with this Agreement, or in connection with the negotiation, existence, legal
validity, enforceability or termination of this Agreement, regardless of whether
the same shall be regarded as contractual claims or not, shall be exclusively
governed by and determined only in accordance with English law.

 
29.  
JURISDICTION

 
29.1  
The parties irrevocably agree that the courts of England and Wales are to have
exclusive jurisdiction, and that no other court is to have jurisdiction to:

 
UK1 5276565v.18
27

--------------------------------------------------------------------------------

 
(a)  
determine any claim, dispute or difference arising under or in connection with
this Agreement, any non-contractual obligations connected with it, or in
connection with the negotiation, existence, legal validity, enforceability or
termination of this Agreement, whether the alleged liability shall arise under
the law of England and Wales or under the law of some other country and
regardless of whether a particular cause of action may successfully be brought
in the English courts (“Proceedings”); and

 
(b)  
grant interim remedies, or other provisional or protective relief.

 
29.2  
The parties submit to the exclusive jurisdiction of the courts of England and
Wales and accordingly any Proceedings may be brought against the parties or any
of their respective assets in such courts.

 
30.  
AGENT FOR SERVICE

 
30.1  
Subject to sub-clause 30.2, the Seller agrees that any Service Document may be
effectively served on it in connection with any Proceedings by service on Nancy
Corbett of c/o Sidley Austin, Woolgate Exchange, 25 Basinghall Street, London
EC2V 5HA or such other address in England or Wales as the Seller may notify the
Purchaser, provided that any such notice shall only be effective on the day
falling five clear Business Days after the notification has been received by the
Purchaser or such later date as may be specified in the notice.

 
30.2  
The Seller may change its agent for service on giving notice to the Purchaser of
the change in accordance with the provisions of clause 21 provided that such
notice shall only be effective on the day falling five clear Business Days after
the notification has been received by the Purchaser or such later date as may be
specified in the notice.

 
30.3  
Subject to sub-clause 30.4, the Purchaser agrees that any Service Document may
be effectively served on it in connection with any Proceedings by service on
Adam Barker of ANV Global, 2 Services Limited, 4th Floor, 60 Fenchurch Street,
London, EC3M 4AD or such other address in England or Wales as the Purchaser may
notify the Seller, provided that any such notice shall only be effective on the
day falling five clear Business Days after the notification has been received by
the Seller or such later date as may be specified in the notice.

 
30.4  
The Purchaser may change its agent for service on giving notice to the Seller of
the change in accordance with the provisions of clause 21 provided that such
notice shall only be effective on the day falling five clear Business Days after
the notification has been received by the Seller or such later date as may be
specified in the notice.

 
31.  
REINSURANCE ARRANGEMENTS

 
Where Flagstone Reasurrance Suisse SA and/or any of its Related Persons
(excluding the Target Group) ("FS") is reinsured together with Syndicate 1861
under any reinsurance contracts reinsuring the 2009 to 2012 years of account of
Syndicate 1861: (i) FS shall continue to be reinsured under each such
reinsurance contract; and (ii)  the Seller will or will procure that FS takes no
steps to cancel or renegotiate any such reinsurance contract (save for any
renegotiation that does not affect the reinsurance coverage of Syndicate 1861).
The Seller and the Purchaser shall co-operate with one another in good faith
with the intention of agreeing how to share, in a commercially reasonable
manner, the costs and benefits of each such reinsurance contract, between the
reinsureds thereunder.
 
UK1 5276565v.18
28

--------------------------------------------------------------------------------

 
32.  
INTENTIONALLY DELETED

 
33.  
CANADIAN 30% RULE

 
33.1  
Prior to Completion, the Seller will, at the Purchaser’s cost, cause the Company
and (if requested by Purchaser) each other member of the Target Group, and the
Purchaser will cause ANV Holding BV and each other member of the Purchaser’s
Group (each such entity, an “Affected Entity”) to take such steps as may be
necessary to ensure that, immediately prior to Completion, the share capital of
such company is structured, and/or that the Target Group or the Purchaser’s
Group, as applicable, are structured, in a manner that ensures that on the
Completion Date (and at all times during Completion), OTPP complies, as regards
its investment in the Target Group through the Purchaser’s Group with the rule
under the Canadian Pension Benefits Act that prohibits OTPP from directly or
indirectly, investing the moneys of the plan in the securities of a corporation
to which securities are attached more than 30% of the votes that may be cast to
elect the directors of such corporation. Such steps may include, but may not be
limited to, the creation and issuance of a new class of freely transferable
shares carrying nominal economic rights, 70% of the votes for the
election/removal of directors and no other voting rights. The parties agree that
of the Purchase Price, £10 will be attributable to any such new class of shares
to be issued by the Company and (if requested by Purchaser) each other member of
the Target Group and that the Purchaser (at the direction of OTPP) may, provided
that any and all consents and approvals required under applicable law or
regulation have been obtained, designate one or more third parties to purchase
some or all of such new shares directly from the Seller. The purchase price paid
by that third party will reduce the Purchase Price otherwise payable by the
Purchaser. The Purchaser shall indemnify the Seller and pay to the Seller, the
amount of any shortfall in the Purchase Price  otherwise payable by the
Purchaser which is not paid by the Purchaser as a result of the immediately
preceding sentence, to the extent not paid by the third party or third parties.

 
33.2  
As soon as possible after the date of this Agreement (and, in any event, no
later than 20 Business Days prior to Completion), the Purchaser shall, after
consultation with the Seller, provide, or procure that there shall be provided,
to the Seller a detailed steps plan describing the steps that are required in
respect of each of the Affected Entities in the Target Group to give full effect
to this sub-clause 33.1 (the "Steps Plan"). The Steps Plan shall include
suggested amendments to the constitutional documents of each of such Affected
Entities, together with (i) other suggested-form resolutions and documents
required by each such Affected Entity required to implement the Steps Plan, and
(ii) reasonably detailed instructions on the process and steps to be followed in
relation thereto. The parties shall use reasonable efforts, at the Purchaser’s
expense, to implement the Steps Plan in accordance with its terms as soon as
reasonably practicable and, in any event, before Completion. If a party
successfully implements and completes the steps set forth in the Steps Plan in
accordance with the instructions set forth in, and using documentation in a form
identical, in all substantive respects, to the suggested-form resolutions and
documents appended thereto, and otherwise materially in accordance with all
reasonable instructions of the Purchaser (acting on the instructions of OTPP),
the obligations of that party under this clause 33 shall, for the purposes of
the conditions set forth in Schedule 1, be deemed to have been complied with in
full.

 
UK1 5276565v.18
29

--------------------------------------------------------------------------------

 
33.3  
If the share capital of the Company is altered to give effect to this clause 33
references in this Agreement to the "Shares" or otherwise to the share capital
of the Company shall, save where the context otherwise requires, for all
purposes of this Agreement and as from such alteration, be construed as
references to the share capital of the Company as so altered and, without
limitation to the foregoing (i) each of the Warranties that references the
Shares or the share capital of the Company shall be read as being given, when
repeated on Completion, by reference to the share capital of the Company as so
altered, and (ii) the arrangements for Completion set out in Schedule 2, insofar
as they relate to the Shares, shall be read as referring to all of the issued
shares in the capital of the Company as of Completion.

 
33.4  
The parties acknowledge that the foregoing provisions of this Clause 33 have
been included at the request of OTPP and the Purchaser and are solely for their,
and not the Seller’s, benefit. Accordingly, the Purchaser hereby irrevocably
undertakes to pay to each Indemnified Person, and to indemnify and hold harmless
each Indemnified Person from and against,  its respective share of the full
amount of (i) any reasonable external costs and out-of-pocket expenses properly
incurred, and (ii) an amount equal to the aggregate amount of all other losses,
costs or liabilities suffered or incurred by any Indemnified Person as a result
of the performance by the Seller of its obligations under this clause 33 in
accordance with the Steps Plan or otherwise in accordance with written
instructions received from the Purchaser.  For the purposes of this clause 33.4,
“Indemnified Person” means the Seller and the Retained Group and, if Completion
does not occur absent any breach by the Seller of its obligations under this
Agreement, each member of the Target Group.  Payment under this sub-clause 33.4
shall be made within 10 Business Days of written demand by the Seller. The
Seller shall have no liability to the Purchaser under the Warranties as a result
of the Seller’s performance of its obligations under this clause 33 and or its
compliance with the Steps Plan.

 
34.  
REMOVAL OF SELLER'S FAL

 
34.1  
The Purchaser shall, from Completion, at the Seller's cost, use all reasonable
endeavours to assist the Seller in:

 
 
(i)
ensuring that any and all letters of credit or other funds at Lloyd’s provided
or procured to be provided to Lloyd’s by any member of the Retained Group on
behalf of: (a) FCNL (or the member(s) of Syndicate 1861 (if different)) and (b)
any other member of the Target Group, repaid, returned, cancelled, terminated or
otherwise released and having any related trusts determined; and

 
 
(ii)
applying for and receiving an unconditional and irrevocable release and
discharge of any and all security, collateral, charges and undertakings given
by, and obligations of any member of, the Retained Group relating to such
letters of credit or other funds at Lloyd’s.

 
IN WITNESS of the above this Agreement has been executed as a deed by each party
on the date which appears at the head of page 1.
 

UK1 5276565v.18
 30

--------------------------------------------------------------------------------

 

SCHEDULE 1

(Conditions to Completion)
 
1.  
The FSA having given notice in writing in accordance with section 189 FSMA in
terms satisfactory to the Seller and Purchaser (each acting reasonably and in
good faith) that it approves or has no objection to the Purchaser, each relevant
member of the Purchaser’s Group and any other relevant person acquiring control
(within the meaning of section 181 FSMA) of FSML pursuant to this Agreement, or
in the absence of such notice, the FSA or being treated, under section 189(6) of
FSMA, as having approved the acquisition of control over FSML by the Purchaser,
each relevant member of the Purchaser’s Group and any other relevant person.

 
2.  
The Franchise Board (being a board established by Lloyd’s with that name) having
given prior written consent in accordance with paragraph 43 of the Underwriting
Bye-law (No. 2 of 2003) in terms satisfactory to the Seller and the Purchaser
(each acting reasonably and in good faith) that it approves or has no objection
to the Purchaser, any other relevant member of the Purchaser’s Group or any
other relevant person acquiring control (within the meaning of the Definitions
Bye-law (No. 7 of 2005)) of FSML.

 
3.  
Lloyd’s having given prior written consent in writing in accordance with
paragraph 12 of the Membership Bye-law (No. 5 of 2005) in terms satisfactory to
the Seller and the Purchaser (each acting reasonably and in good faith) that it
approves or has no objection to the Purchaser, any other relevant member of the
Purchaser’s Group and any other relevant person acquiring control (within the
meaning of the Definitions Bye-law (No. 7 of 2005)) of FCNL.

 
4.  
The Purchaser having made the necessary arrangements to provide or cause to be
provided with effect from Completion, directly or indirectly, to Lloyd’s by or
on behalf of FCNL, capital (whether cash, assets, letter of credit, guarantee or
other instrument) in form and substance satisfactory to Lloyd’s and otherwise
complying with the requirements in respect of Funds at Lloyd’s referred to in
the Membership and Underwriting Requirements (Corporate Member) of Lloyd’s in an
amount equal to £101.52 million.

 
5.  
The Seller having provided evidence to the reasonable satisfaction of the
Purchaser that:

 
(a)  
the Company has made a payment of £40.55 million in cash to FCNL prior to the
Balance Sheet Date in accordance with a loan agreement dated 29 March 2012
between the Company and FCNL (a full copy of which has been Disclosed in the
Data Room); and

 
(b)  
the Seller has subscribed for shares in the Company in consideration for the
satisfaction and discharge of the Company's obligations in respect of part
(£61,400,000) of a loan pursuant to a subscription agreement dated 29 March 2012
between the Seller and the Company.

 
6.  
The Seller’s obligations set out in clause 33 have been complied with in full.

 
7.  
The Purchaser’s obligations set out in clause 33 have been complied with in
full.

 
UK1 5276565v.18
31

--------------------------------------------------------------------------------

 
8.  
The Purchase Price has been agreed or determined in accordance with clause 5.

 
9.  
The amount of capital (whether cash, letter of credit, guarantee or other
instrument or asset) required by Lloyd’s to be provided by, or on behalf of,
FCNL in respect of its participation as an underwriting member of Lloyd’s by way
of Funds at Lloyd’s not being more than £101.52 million.

 
10.  
(i) No order or judgement of any court or governmental, statutory or regulatory
body (in each case of competent jurisdiction) having been issued or made prior
to Completion, and (ii) no applicable legal or regulatory requirements remaining
to be satisfied which, in any of the forgoing cases, has the effect of making
unlawful or otherwise prohibiting the purchase of the Company by the Purchaser.

 


 

UK1 5276565v.18
32 

--------------------------------------------------------------------------------

 

SCHEDULE 2

(Completion arrangements)
 
Part A (Seller’s obligations)
 
 
At Completion, the Seller shall:

 
1.  
Deliver to the Purchaser or the Purchaser’s Solicitors:

 
(a)  
duly executed transfers in respect of the Shares in favour of the Purchaser and
share certificates for the Shares in the name of the relevant transferors and
any power of attorney under which any such transfer is executed on behalf of the
Seller or any nominee; and

 
(b)  
power of attorney pending registration of shares in the name of the Purchaser,
in the agreed form, from the Seller and, if relevant, any nominee.

 
2.  
Deliver to the Purchaser:

 
(a)  
the counterpart of the Tax Covenant duly executed by the Seller; and

 
(b)  
the counterpart of the Transitional Services Agreement duly executed by
Flagstone Finance S.A.

 
3.  
Deliver to the Purchaser (or by prior agreement with the Purchaser make
available to the Purchaser (or to any person whom the Purchaser may nominate) at
the registered office of the relevant member of the Target Group):

 
(a)  
the statutory books (which shall be written up to but not including the
Completion Date), the certificate of incorporation (and any certificate of
incorporation on change of name) and common seal (if any) of each member of the
Target Group and share certificates in respect of all the issued share capital
of each Subsidiary which is owned directly or indirectly by the Company;

 
(b)  
such Books and Records, relating predominantly to the business of the Target
Group, as the Purchaser shall specify to the Seller in writing no later than
five Business Days before Completion;

 
(c)  
the Leases relating to each Relevant Property; and

 
(d)  
a copy of the minutes of a duly held meeting of the directors of the Seller
authorising the execution by the Seller of this Agreement and the Tax Covenant.

 
4.  
Procure that Guy Burling, Howard Cheetham, Frederic Traimond and Cynthia Hallman
unconditionally resign as directors, secretaries or officers, with effect from
Completion, from each member of the Target Group in respect of their relevant
position with that member of the Target Group, waiving any claims such
individual may have against the such member of the Target Group.

 
UK1 5276565v.18
33

--------------------------------------------------------------------------------

 
5.  
Procure a board meeting of the Company and each of its Subsidiary to be held at
which:

 
(a)  
in the case of the Company, it shall be resolved that the transfer relating to
the Shares shall be approved for registration and (subject only to the transfer
being duly stamped) each transferee registered as the holder of the Shares
concerned in the register of members;

 
(b)  
each of the persons nominated by the Purchaser shall be appointed directors
and/or secretary, as the Purchaser shall direct; and

 
(c)  
the resignations of the directors referred to in sub-paragraph 4 above shall be
tendered and accepted so as to take effect at the close of the meeting and each
of the persons tendering his resignation shall deliver to the Company an
acknowledgement in the agreed form executed as a deed that he has no claim
against the Company.

 
6.  
Procure that minutes of each duly held board meeting are delivered to the
Purchaser.

 
Part B (Purchaser’s obligations)
 
 
At Completion the Purchaser shall:

 
1.  
Pay to the Seller by way of telegraphic transfer an amount equal to the Purchase
Price in cash in respect of the consideration for the Shares.  Such sum shall be
paid by the Purchaser to the following account:-

 
Account Name                                           Flagstone Gibraltar
Limited
 
Bank Name                                           BGL BNP Paribas
 
 
Bank Address
P.O. Box 147, Suite 1, Burns House 19 Town Range Gibraltar

 
Account
Number                                                                       LU51
0030 2571 9789 1000
 
SWIFT                 
                                                                    BGLLLULL


2.
Deliver to the Seller:

 
 
(a)
the counterpart of the Tax Covenant duly executed by the Purchaser; and

 
 
(b)
a counterpart or counterparts of the Transitional Services Agreement duly
executed by all parties thereto other than Flagstone Finance S.A.;

 
 
(c)
a copy of the minutes of a duly held meeting of the directors of the Purchaser
authorising the execution by the Purchaser of this Agreement and the Tax
Covenant; and

 
 
(d)
evidence of the due fulfilment of the Conditions.

 
UK1 5276565v.18
34

--------------------------------------------------------------------------------

 
3.
To the extent that it has not already done so, provide evidence to the Seller
(in a form reasonably satisfactory to the Seller) that it has provided or caused
to be provided, with effect from Completion, directly or indirectly, to Lloyd’s
by or on behalf of FCNL, capital (whether cash, assets, letter of credit,
guarantee or other instrument) in form and substance satisfactory to Lloyd’s and
otherwise complying with the requirements in respect of Funds at Lloyd’s
referred to in the Membership and Underwriting Requirements (Corporate Member)
of Lloyd’s in an amount equal to £101.52 million to replace the Funds at Lloyd’s
provided for or on behalf of FCNL by the Retained Group.

 


 

 
UK1 5276565v.18
35 

--------------------------------------------------------------------------------

 

SCHEDULE 3

(Warranties)
 


1.  
OWNERSHIP OF THE SHARES

 
1.1  
The Seller is the sole legal and beneficial owner of the Shares.

 
1.2  
There is no option, right to acquire, mortgage, charge, pledge, lien or other
form of security or encumbrance or equity on, over or affecting the Shares or
any of them and there is no agreement or commitment to give or create any and no
claim has been made by any person to be entitled to any.

 
2.  
CAPACITY OF THE SELLER

 
2.1  
The Seller and each member of the Target Group is duly incorporated under the
law of the jurisdiction in which it was incorporated.

 
2.2  
The Seller has the requisite capacity, power and authority to enter into and
perform this Agreement and to execute, deliver and perform any obligations it
may have under each document to be delivered by the Seller at Completion.

 
2.3  
The obligations of the Seller under this Agreement constitute, and the
obligations of the Seller under each document to be delivered by the Seller at
Completion will when delivered constitute, binding obligations of the Seller in
accordance with their respective terms.

 
2.4  
The execution and delivery of, and the performance by the Seller of its
obligations under, this Agreement and each document to be delivered by the
Seller at Completion will not:

 
(a)  
result in a breach of any provision of the memorandum or articles of association
(or its equivalent constitutional documents (if any)) of the Seller, or of any
member of the Target Group; or

 
(b)  
result in a breach of, or constitute a default under, any instrument by which
the Seller or any member of the Target Group is bound; or

 
(c)  
result in a breach of any law, order, judgment or decree of any court or
governmental agency by which the Seller or any member of the Target Group is
bound; or

 
(d)  
require the consent of the shareholders of the Seller, or the shareholders of
any company in the Retained Group.

 
3.  
TARGET GROUP STRUCTURE AND CORPORATE MATTERS

 
3.1  
The Shares and all shares held by the Company in any other member of the Target
Group comprise all of the issued and allotted share capital of the Company or
that other member of the Target Group. Such shares have been validly issued and
allotted and are fully paid up.

 
UK1 5276565v.18
36

--------------------------------------------------------------------------------

 
3.2  
There is no agreement or commitment outstanding which calls for the creation,
allotment, issue, transfer, redemption or repayment of, or accords to any person
the right to call for the creation, allotment, issue, transfer, redemption or
repayment of, any shares (including the Shares) or debentures in or securities
of any member of the Target Group.

 
3.3  
None of the Shares nor any shares held by the Company in any other member of the
Target Group are subject to any rights of pre-emption or restrictions on
transfer (other than those contained in the memorandum and articles of the
Company or the constitutional or organisational documents of other members of
the Target Group).

 
3.4  
Each of the undertakings of which basic information is given in Part B of
Attachment 1 (Basic Information about the Subsidiaries) is a wholly owned
subsidiary of the Company.

 
3.5  
Part B of Attachment 1 (Basic Information about the Subsidiaries) lists all the
Subsidiaries of the Company and no member of the Target Group has any interest
in any other body corporate, unincorporated body, undertaking or association
which is not a member of the Target Group and so listed.

 
3.6  
The information given in Part A of Attachment 1 (Basic Information about the
Company) and Part B of Attachment 1 (Basic Information about the Subsidiaries)
is true and accurate in all material respects.

 
3.7  
The copies of the memorandum and articles of association (or its equivalent
constitutional documents (if any)) of each member of the Target Group which are
attached to the Disclosure Letter are complete and accurate and up to date in
all material respects, have attached to them copies of all resolutions and other
documents required by law to be so attached.

 
3.8  
The statutory books (including all registers and minute books) of each member of
the Target Group are up to date and contain a record of the material matters
which should, by law, be dealt with in those books and no notice or allegation
that any of them is incorrect or should be rectified has been received.

 
3.9  
No member of the Target Group has any branch, agency, place of business or
permanent establishment outside the United Kingdom, the United States or Brazil.

 
3.10  
All returns, particulars, resolutions and other documents required to be
delivered by each member of the Target Group to the registrar of companies in
the United Kingdom or the equivalent governmental or other authority or agency
in the United States and Brazil have been properly prepared and delivered.

 
4.  
ACCOUNTS

 
4.1  
The Accounts:

 
(a)  
were prepared in accordance with applicable law and accounting standards
generally accepted in the United Kingdom (UK GAAP) as at the Accounts Date;

 
UK1 5276565v.18
37

--------------------------------------------------------------------------------

 
(b)  
subject to paragraph (a), were prepared in accordance with the same accounting
policies, consistently applied, as the audited financial statements for the
previous two financial periods (except for such changes as have been required
due to changes in applicable law or accounting standards generally accepted in
the United Kingdom (UK GAAP)); and

 
(c)  
give a true and fair view (in accordance with applicable law and accounting
standards generally accepted in the United Kingdom (UK GAAP)) of the state of
affairs of the member of the Target Group to which they relate as at the
Accounts Date and of the profits or losses of the member of the Target Group to
which they relate for the accounting periods to which the relevant Accounts
relate.

 
4.2  
The audited accounts for Syndicates for the year ended 31 December 2011 have
been prepared by FSML in accordance with the requirements of the Insurance
Accounts Directive (Lloyd’s Syndicate and Aggregate Accounts) Regulations 2008
(S.I.2008/1950) and the Syndicate Accounting Bye-Law (No.8 of 2005).

 
5.  
EVENTS SINCE THE ACCOUNTS DATES

 
5.1  
Since the Accounts Date:

 
(a)  
the business of each member of the Target Group has been carried on in the
ordinary and usual course;

 
(b)  
except in the ordinary course of business, no debts or other receivables have
been factored or sold or agreed to be sold;

 
(c)  
there has been no change in the interest of the Target Group in any member of
the Target Group;

 
(d)  
no resolution in a general meeting or written resolution of shareholders of any
member of the Target Group has been passed other than resolutions relating to
the routine business of annual general meetings or for the payment of regular
and special dividends; and

 
(e)  
no change in the accounting reference period of any member of the Target Group
incorporated in the United Kingdom has been made.

 
5.2  
To the extent that all book debts shown in the Accounts have been realised, such
realisation was for an aggregate sum not less than that shown in the Accounts.

 
6.  
REGULATION AND COMPLIANCE WITH LAW

 
6.1  
Each member of the Target Group has at all times since the Prior Acquisition
Date, complied in all material respects with and conducted its businesses in all
material respects in accordance with all applicable laws and regulations in, or
of, any applicable jurisdiction, including, to the extent applicable, FSMA, the
FSA Rules and Lloyd’s Regulation.

 
6.2  
FSML is registered at Lloyd’s as the managing agent of the Syndicates.

 
UK1 5276565v.18
38

--------------------------------------------------------------------------------

 
6.3  
Each director of FSML has been approved by Lloyd’s as a fit and proper person
for the purposes of Lloyd’s Regulation.

 
6.4  
The Syndicates are the only Lloyd’s syndicates which any member of the Target
Group manages or since the Prior Acquisition Date has managed.

 
6.5  
The sole Member of Syndicate 1861 in respect of Syndicate 1861’s years of
account commencing on or after 1 January 2009 is FCNL.

 
6.6  
FCNL does not have or carry on and has never had or carried on any business,
activity or undertaking other than that of a corporate member of Syndicate 1861.

 
6.7  
FCNL has only underwritten business as a corporate member of Syndicate 1861 and
has never participated in any other Lloyd’s syndicates.

 
6.8  
No company other than FSML currently acts as a managing agent at Lloyd’s of the
Syndicates.

 
6.9  
FSML in its capacity as a managing agent at Lloyd’s has entered into (or
otherwise become a party to or bound by) a Managing Agent’s Agreement governing
the underwriting of each Member of the Syndicates.  The current Managing Agent’s
Agreements are attached to the Disclosure Letter.

 
6.10  
Neither FSML nor any of the other parties to the Managing Agent’s Agreements to
which FSML is a party have given notice to terminate any of those agreements.

 
6.11  
So far as the Seller is aware, none of the Members of Syndicate 1969 nor FSML
are in breach of their respective obligations under the Managing Agent’s
Agreement between the Members of Syndicate 1969 and FSML in respect of that
Syndicate.

 
6.12  
Since the Prior Acquisition Date, no fines or penalties have been imposed by
Lloyd’s, the FSA, a governmental agency or any other regulatory authority on any
member of the Target Group and, so far as the Seller is aware, there are no
grounds, fact or circumstance which has or might lead to any enquiry,
investigation or disciplinary proceedings being brought by Lloyd's, the FSA, a
governmental agency or any other regulatory authority either against any
directors, officers or employees, substitutes or representatives or any member
of the Target Group.

 
6.13  
Since Prior Acquisition Date, there have been no acts or omissions on the part
of FSML or of its officers or employees nor, so far as the Seller is aware, of
its sub-agents, or of the officers or employees of such sub-agent, which
constitute a breach of the duties owed to any Member of the Syndicates,
syndicate 1243 or under the managing agency relationship between FSML and
Tonicstar Limited (prior to its novation to Capita) under any Managing Agent’s
Agreements or amendments thereto, in whatever form or in tort or in trust or
otherwise to which FSML has been a party since the Prior Acquisition Date and
which would give rise to any liability to FSML, nor so far as the Seller is
aware are there any circumstances existing which might give rise to any dispute
or claim.

 
6.14  
No Member for whom FSML acts or has acted as managing agent is in dispute with
any member of the Target Group in respect of any underwriting at Lloyd’s prior
to the date of this Agreement.

 
UK1 5276565v.18
39

--------------------------------------------------------------------------------

 
6.15  
So far as the Seller is aware, there is no enquiry, investigation or
disciplinary proceedings by or dispute with or complaint to Lloyd’s, the Council
or any Lloyd’s board, committee, officer or administrative department, the FSA,
a governmental agency or any other regulatory authority concerning any member of
the Target Group or any agent of a member of the Target Group in progress nor,
so far as the Seller is aware, has there been any such enquiry, investigation,
disciplinary proceedings, dispute or complaint since the Prior Acquisition Date.

 
6.16  
The Disclosure Letter contains copies of all material correspondence since the
Prior Acquisition Date between any member of the Target Group and Lloyd’s, the
Council or any Lloyd’s board, committee, officer or administrative department,
or the FSA or governmental agency or other regulatory authority other than
correspondence of a routine or circular nature.

 
7.  
CONTRACTS AND COMMITMENTS

 
7.1  
Save as set out in the Disclosure Letter and in Attachment 2 (Relevant
Properties) no member of the Target Group is a party as principal to or has any
material liability (present or future) under any of the following (each a
“Contract”):

 
(a)  
any guarantee, indemnity, surety relationship or letter of credit other than any
such arrangement arranged centrally at Lloyd’s or otherwise entered into in the
ordinary course of business;

 
(b)  
except for contracts of employment and insurance and reinsurance contracts
entered into in the ordinary course of business, any contract or arrangement
which involves annual income or costs of more than £250,000;

 
(c)  
any agency, distributorship or management agreement;

 
(d)  
any contract or arrangement which, directly or indirectly, restricts its freedom
to carry on its business in any part of the world in such manner as it may think
fit or the ability to transfer the whole or any part of its business;

 
(e)  
any joint venture agreement or arrangement, partnership rights or obligations or
any other agreement or arrangement under which it participates with any other
person in any business;

 
(f)  
except for insurance and reinsurance contracts entered into in the ordinary
course of business, any contract or arrangement which is of three years or
greater duration;

 
(g)  
except for insurance and reinsurance contracts entered into in the ordinary
course of business and contracts of employment, any contract or arrangement
entered into in the ordinary course of business which cannot be terminated by
that member on six months’ notice or less without payment of compensation or any
special fees; or

 
(h)  
any contract or arrangement which can be terminated by another party (not being
a member of the Target Group) in the event of any change in the underlying
ownership or control of that member.

 
UK1 5276565v.18
40

--------------------------------------------------------------------------------

 
7.2  
No member of the Target Group that is party to any Contract and, so far as the
Seller is aware, no other party to any Contract, is in material breach of the
Contract and no such Contract is subject to any dispute or claim, nor so far as
the Seller is aware are there any circumstances existing which might give rise
to any dispute or claim.

 
7.3  
No member of the Target Group has received notice of any actual or intended
amendment to the price or any other terms of any Contract.

 
7.4  
None of the parties to any Contract has given notice of its intention to
terminate, or has otherwise sought to repudiate or disclaim, the Contract.

 
7.5  
The Seller has no knowledge of the invalidity or unenforceability of, or any
ground for rescission, avoidance, termination or repudiation of, any Contract.

 
For the purpose of Warranties 7.2 to 7.5, a Contract shall not include any
insurance or reinsurance contract entered into in the ordinary course of
business but shall include, for such purposes, (a) the incubator agreement dated
8 February 2011 between FSML and Apollo Underwriting Limited; and (b) the IT
agreement dated 1 April 2006 between FSML and Starr Underwriting Agents Limited.
 
8.  
POWERS OF ATTORNEY

 
Except for binding authority agreements and other delegated authority agreements
entered into in the ordinary course of business, and save for any such authority
which FSML or FCNL is obliged to be party to pursuant to Lloyd’s Regulation, no
member of the Target Group has given any power of attorney or other authority
(express, implied or ostensible) which is still outstanding or effective to any
person to enter into any contract or commitment on its behalf other than to its
directors, officers or employees to enter into routine trading contracts in the
normal course of their duties.
 
9.  
INSURANCES

 
9.1  
Each member of the Target Group has maintained all material insurances required
by regulation, law or under any contractual arrangements.

 
9.2  
So far as the Seller is aware, each of the insurance policies in respect of all
material insurances in respect of which a member of the Target Group is an
insured party (other than outwards reinsurances) (“Material Insurances”) is
valid and enforceable and is not void or voidable. So far as the Seller is
aware, no member of the Target Group has done anything or omitted to do anything
which might make any of those insurance policies void or voidable.

 
9.3  
All claims under the Material Insurances of which the Seller is aware have been
notified to insurers in accordance with the applicable claims conditions and,
save where such notification has been withdrawn, the respective insurers have
accepted coverage for such claims, subject always to the terms and conditions
(including policy limits and deductibles) of the relevant Material Insurances
or, if not, the Seller is not aware of any reason why the respective insurer may
not accept such coverage, subject to such terms and conditions.

 
UK1 5276565v.18
41

--------------------------------------------------------------------------------

 
10.  
ARRANGEMENTS BETWEEN THE TARGET GROUP AND THE SELLER

 
10.1  
No member of the Target Group has agreed to guarantee or provide any securities
or indemnities in relation to any debt or obligation of any member of the
Retained Group.

 
11.  
BANK ACCOUNTS AND BORROWINGS

 
11.1  
Full details of all bank accounts maintained by each member of the Target Group
are set out in or attached to the Disclosure Letter. These details include in
each case the name and address of the bank with whom the account is kept and the
number and nature of the account.

 
11.2  
Full details of all overdraft, loan and other financial facilities available to
any member of the Target Group, if any, are set out in the Disclosure Letter, no
amounts are outstanding under any of them and neither the Seller nor any member
of the Target Group has done anything whereby the continuance of any of those
facilities might be affected or prejudiced. Details of all debentures, charges,
guarantees, indemnities and other security arrangements given by any member of
the Target Group to secure such facilities, if any, are set out in the
Disclosure Letter.

 
11.3  
No member of the Target Group has any borrowings save for intra-group borrowings
disclosed in the Accounts, March 31 Balance Sheet or the Disclosure Letter.

 
11.4  
Except for the borrowings referred to in sub-paragraphs 11.1, 11.2 and 11.3 no
member of the Target Group has any material outstanding loan capital, nor has
any member of the Target Group incurred or agreed to incur any borrowing which
it has not repaid or satisfied.

 
11.5  
No member of the Target Group has lent or agreed to lend any money which has not
been repaid to it nor does it own the benefit of any debt present or future
(other than debts due to it in respect of the supply of services in the normal
course of trading and other than employee season ticket loans).

 
11.6  
No event which is or, with the passing of any time or the giving of any notice,
certificate, declaration or demand, would become an event of default under or
any breach of any of the terms of any loan capital, borrowing, debenture or
financial facility of any member of the Target Group or would entitle any third
party to call for repayment prior to normal maturity has, so far as the Seller
is aware, occurred or been alleged.

 
11.7  
No member of the Target Group has borrowed any amount, from whatever source,
after the Accounts Date.

 
12.  
INSOLVENCY

 
12.1  
Neither the Seller, nor any member of the Target Group is insolvent, or will, as
a result of the transaction contemplated by, or referred to in, the Share
Purchase Documents, become insolvent or unable to pay its debts as they fall
due.

 
UK1 5276565v.18
42

--------------------------------------------------------------------------------

 
12.2  
No order has been made and no resolution has been passed for the winding up of
any member of the Target Group and no petition has been presented and no meeting
has been convened for such purpose.

 
12.3  
No administration order has been made and, so far as the Seller is aware, no
petition or application has been presented or made for such an order in respect
of any member of the Target Group nor has any notice of intention to appoint an
administrator nor any notice of the appointment of an administrator of any
member of the Target Group been served or filed.

 
12.4  
No receiver (which expression shall include an administrative receiver) has been
appointed in respect of any member of the Target Group or all or any of its
assets.

 
12.5  
No composition or similar arrangement with creditors including but not limited,
in either case, to a voluntary arrangement under Part 1 of the Insolvency Act
1986 or Part 26 of the Companies Act 2006 has been proposed in respect of any
member of the Target Group.

 
12.6  
No event analogous to any of the foregoing has occurred in relation to any
member of the Target Group outside England and Wales.

 
12.7  
No unsatisfied judgment is outstanding against any member of the Target Group.

 
12.8  
No application or approach has been made whether formally or informally to
Lloyd’s for the support of any member of the Target Group from Lloyd’s New
Central Fund. “New Central Fund” means the fund held, managed and applied by
Lloyd’s pursuant to Lloyd’s New Central Fund Byelaw (No. 23 of 1996).

 
13.  
LICENCES

 
13.1  
All licences, consents and other permissions and approvals required by law or
from any regulatory authorities, other than those that are immaterial, for or in
connection with the carrying on of the business now being carried on by each
member of the Target Group (the “Licences”):

 
(a)  
have been obtained and are in full force and effect;

 
(b)  
are not limited in any material respect except as stated in those Licences; and

 
(c)  
so far as the Seller is aware, there is no reason why any regulatory authority
may be entitled to suspend, vary, limit, modify, revoke, not renew or affect in
whole or in part any such Licences.

 
13.2  
All reports, returns and information required by law or regulation as a
condition of any such Licence have been made or given to the appropriate
insurance regulatory authority.

 
14.  
LITIGATION AND CLAIMS

 
14.1  
No member of the Target Group is engaged as principal in any litigation,
arbitration or other dispute resolution process, or administrative or criminal
proceedings, whether as claimant, defendant or otherwise. So far as the Seller
is aware, no litigation, arbitration, tribunal or other dispute resolution
process, or administrative or criminal proceedings by or against any member of
the Target Group as principal or any director of any member of the Target Group
is pending, threatened or expected. So far as the Seller is aware, there is no
fact or circumstance likely to give rise to any such litigation, arbitration,
tribunal, mediation or administrative or criminal proceedings.

 
UK1 5276565v.18
43

--------------------------------------------------------------------------------

 
14.2  
So far as the Seller is aware, no member of the Target Group has received
notification that any investigation or inquiry is being or has been conducted by
any governmental or other body in respect of the affairs of any member of the
Target Group. The Seller is not aware of any circumstances which would give rise
to such investigation or inquiry.

 
15.  
OWNERSHIP OF ASSETS

 
15.1  
Each of the material assets included in the Accounts or acquired by the Target
Group since the Accounts Date (other than assets sold, realised or applied in
the ordinary course of business) is owned both legally and beneficially by the
Target Group free from any third party rights, and each of those assets capable
of possession is in the possession of the Target Group.

 
15.2  
There is no option, right to acquire, mortgage, charge, pledge, lien (other than
a lien arising by operation of law in the ordinary course of trading) or other
form of security or encumbrance or equity on, over or affecting the whole or any
part of the undertaking or assets of the Target Group and there is no agreement
or commitment to give or create any and no claim has been made by any person to
be entitled to any.

 
16.  
INTELLECTUAL PROPERTY

 
16.1  
No member of the Target Group currently uses or otherwise carries on its
business under any name other than its corporate name.

 
16.2  
Details of all registered Intellectual Property (and applications for any such
right) owned by the Company are set out in the Disclosure Letter or the Data
Room and the Company is the sole legal and beneficial owner of such rights (and,
so far as the Seller is aware, material unregistered Intellectual Property) free
from all charges, options, encumbrances and other rights (except as expressly
provided in this Agreement and other agreements between the parties).

 
16.3  
Copies (or, in the case of unwritten licences, agreements or arrangements,
details) of all material licences, agreements and arrangements relating to
Intellectual Property entered into by the Company (or under which the Company
obtains any benefit, or is bound (other than those to which the Purchaser is a
party) are set out in the Disclosure Letter (the “IP Licences”). Neither the
Company nor any of its Subsidiaries has committed any material breach of the IP
Licences and, so far as the Seller is aware, no other party to such IP Licences
has committed any material breach.

 
16.4  
So far as the Seller is aware, no third party is infringing or making
unauthorised use of, or has infringed or made unauthorised use of, any
Intellectual Property owned by the Company.

 
UK1 5276565v.18
44

--------------------------------------------------------------------------------

 
16.5  
So far as the Seller is aware, the activities of the Company do not infringe or
make unauthorised use of, and have not infringed or made unauthorised use of,
any Intellectual Property of any third party.

 
17.  
INFORMATION TECHNOLOGY

 
17.1  
Summary details of all material Information Technology which is owned by the
Company or which is used by, or on behalf of the Target Group including any
Proprietary Software (other than licence agreements for “shrink-wrap” software
or other non-bespoke software which is available on standard terms) are set out
in the Disclosure Letter. The Company or a member of the Target Group solely
owns or is validly licensed to use all such Information Technology and there are
no existing or, so far as the Seller is aware, pending disputes in relation to
any of them.

 
17.2  
Copies (or, in the case of unwritten agreements or arrangements, details) of all
agreements relating to Information Technology required to be disclosed under
sub-paragraph 17.1 to which the Company is a party are set out in the Disclosure
Letter (other than licence agreements for “shrink-wrap” software or other
non-bespoke software which is available on standard terms).

 
18.  
PROPERTY

 
Relevant Properties
 
18.1  
The Relevant Properties are the only Properties owned, used or occupied by the
members of the Target Group.  Each of the Relevant Properties is used and
occupied for the purpose of the business of a member of the Target Group.  No
person other than a member of the Target Group has any right of occupation or
possession of any of the Relevant Properties.

 
Leasehold property
 
18.2  
In relation to each Relevant Property which is leasehold:

 
(a)  
the Relevant Property is held under the terms of the lease (the “Lease”) briefly
referred to in Attachment 2 (Relevant Properties);

 
(b)  
there are no rent reviews outstanding or exercisable by the lessor from a date
prior to the Completion Date;

 
(c)  
the rent and all other sums payable under the Lease have been paid to date, all
material covenants and conditions on the part of the tenant contained in the
Lease or in any licence, consent or other document entered into supplemental to
the Lease, have been observed and performed to date in all material respects, no
breaches by the tenant have been waived or acquiesced in and, so far as the
Seller is aware, the Lease is valid and in full force; and

 
(d)  
all consents necessary for the creation of the Lease or any dealings with it
have been obtained.

 
18.3  
Except in relation to the Relevant Property, so far as the Seller is aware, no
member of the Target Group has any material liability (actual or contingent)
arising out of a conveyance, transfer, lease, tenancy, licence, agreement,
guarantee, indemnity or other document relating to land, premises or an interest
in land or premises.

 
UK1 5276565v.18
45

--------------------------------------------------------------------------------

 
18.4  
So far as the Seller is aware no notices, complaints or requirements have been
issued or made by any competent authority or undertaking exercising statutory or
delegated powers in relation to any Relevant Property and the Seller is not
aware of any matter which could lead to any such notice, complaint or
requirement being issued or made.

 
18.5  
So far as the Seller is aware, there exists no material dispute between the
Seller and any landlord of any Relevant Property and the Seller is not aware of
any circumstances which may give rise to such a dispute.

 
19.  
EMPLOYMENT

 
19.1  
The Disclosure Letter contains details (which are true and complete in all
material respects as at the date of this Agreement) of (i) the position, length
of service, remuneration, notice periods, employing entity and benefits; (iii)
any bonus schemes, share incentive schemes, share option schemes, profit share
schemes or commission schemes and entitlements (including future entitlements
such as retention payments) whether under these schemes or otherwise; and (iii)
all handbooks, policies  and other documents containing provisions (whether
contractual or not) of each of the Employees.

 
19.2  
No person has a consultancy contract, a contract for personal services or a
commercial agency contract (written or otherwise) with the Company or any
Subsidiary.

 
19.3  
As at the date of this Agreement, no Employee has given written notice
terminating his contract of employment or is under notice of dismissal nor is
the Seller aware that any Employee intends to give such notice.

 
19.4  
No offer of employment or engagement has been made by the Target Group that has
not yet been accepted, or which has been accepted but where the employment or
engagement has not yet started.

 
19.5  
Save for the contract of employment between  FSML and Ian Mallery (which is
terminable by FSML on 12 months notice), all contracts of employment between the
Company or any Subsidiary and its or their Employees are terminable at any time
on not more than six months’ notice without compensation (other than for unfair
dismissal or a statutory redundancy payment) or any liability on the part of the
Company or any Subsidiary other than wages, commission or pension.

 
19.6  
The acquisition of the Shares by the Purchaser and /or compliance with the terms
of this Agreement will not entitle any Employee to terminate his or her
employment or receive any payment, additional period of notice or other benefit
or to treat himself or herself as dismissed or released from any obligation.

 
19.7  
Neither the Company nor any of the Subsidiaries is a party to, bound by or
proposing to introduce in respect of any of its Employees any redundancy payment
scheme or arrangement (whether contractual, discretionary or customary) which
would result in any Employee being entitled to receive any payment in addition
to a statutory redundancy pay, nor is there any agreed procedure for redundancy
selection.

 
UK1 5276565v.18
46

--------------------------------------------------------------------------------

 
20.  
TAX

 
20.1  
All material Tax Returns which should have been made by a member of the Target
Group have been made within the requisite period, are, so far as the Seller is
aware, complete and accurate in all material respects, are not, so far as the
Seller is aware, the subject of any dispute with or claim by any Tax Authority
and, so far as the Seller is aware, all material amounts of Tax which any member
of the Target Group has become liable to pay has been paid.

 
20.2  
So far as the Seller is aware, no material action, suit, proceeding or audit or
any notice of inquiry of any of the foregoing is pending, or has been threatened
in writing, against or with respect to a member of the Target Group regarding
Tax.

 
20.3  
Each member of the Target Group is resident in its country of incorporation for
Tax purposes and, so far as the Seller is aware, no claim has been made against
a member of the Target Group by a Tax Authority in a jurisdiction where such
member of the Target Group does not file tax returns so that such member of the
Target Group is or may be subject to Tax in such jurisdiction.

 
20.4  
So far as the Seller is aware, there are no material liens for Tax upon any
asset of a member of the Target Group (in each case, other than liens for
current Taxes not yet due) and no asset of a member of the Target Group is
subject to any security interest arising in connection with any failure (or
alleged failure) to pay Tax.

 
20.5  
So far as the Seller is aware, each member of the Target Group has complied in
all material respects with all applicable statutory requirements, orders,
provisions, directions or conditions relating to VAT and UK insurance premium
tax.

 
20.6  
All documents in the possession of a member of the Target Group or to the
production of which a member of the Target Group is entitled which attract stamp
duty and may be necessary for a member of the Target Group in proving or relying
on such documents for the purposes of any litigation in which a member of the
Target Group is involved or in connection with any Tax matter have been duly
stamped.

 
20.7  
No transaction in respect of which any consent or clearance was required or
sought from any Tax Authority has been entered into or carried out by any member
of the Target Group without such consent or clearance having first been properly
obtained.

 
20.8  
Neither the execution or completion of this Agreement, nor any event since the
Accounts Date, will result in any charge to Tax arising in any member of the
Target Group under section 179 of the Taxation of Chargeable Gains Act 1992
(TCGA), sections 780 or 785 of the Corporation Tax Act 2009 (CTA 2009) or
sections 345 and 346 of the CTA 2009.

 
20.9  
Since the Accounts Date, no member of the Target Group has entered into, or
agreed to enter into, an election under sections 171A or 179A of the TCGA or
section 792 of the CTA 2009.

 
20.10 
So far as the Seller is aware, all material transactions and arrangements made
by any member of the Target Group with a related party (under applicable law as
it relates to transfer pricing or its equivalent in any jurisdiction) have been
made on arm’s length terms.  So far as the Seller is aware, no notice or enquiry
has been made by any Tax Authority in connection with any such transactions or
arrangements.

 
UK1 5276565v.18
47

--------------------------------------------------------------------------------

 
21.  
PENSIONS

 
21.1  
Other than the BlackRock Group Personal Pension Scheme, there is no agreement or
arrangement under which the Company or any of the Subsidiaries has or may have
any obligation to provide or contribute towards pension, lump-sum, death,
ill-health, disability or accident benefits in respect of its past or present
officers and employees.

 
21.2  
Neither the Company nor any Subsidiary has ever participated in any pension
scheme or arrangement which provides defined benefit pension benefits.

 
22.  
CLAIMS AND REINSURANCE

 
22.1  
The Disclosure Letter contains details of all reinsurance contracts providing
cover for Syndicate 1861 for the 2009 to 2012 years of account. Each of these
reinsurance contracts complies with Syndicate 1861's approved reinsurance buying
procedures. So far as the Seller is aware, each of these reinsurance contracts
is valid and enforceable and is not void or voidable and no member of the Target
Group has done anything or omitted to do anything which might make any of these
reinsurance contracts void or voidable.

 
22.2  
Any losses of which the Seller is aware which may be covered under the
reinsurance contracts providing cover for Syndicate 1861 for the 2009 to 2012
years of account have been notified to the relevant reinsurers in accordance
with any terms and conditions applicable to such reinsurance contracts and, save
where such notification has been withdrawn, the respective reinsurers have
either (a) accepted coverage for such loss(es) (subject always to the terms and
conditions (including policy limits and deductibles) applicable to such
reinsurance contracts), or if not, then (b) the Seller is not aware of any
reason why the respective reinsurers may not accept coverage for such loss(es),
subject to such terms and conditions.

 
22.3  
So far as the Seller is aware, the Factual Information (if any) set out in
Documents 2.5.7 (1861 Group Earned Report), 3.7 (1861 Group Reserving 2011q3),
3.11 (RiskCodes), 3.16 (1861 Group Reserving 2011q4), 3.32 (1861 Group Reserving
2011 q4 Dec data), 3.41 (1861 Reserves Re ANV sent.xls) and 6.2.3 (Headline
Incurred Ultimates with Reinsurance Information) and Section 4.7 (Lloyd's Rate
Monitoring) and the Factual Information (if any) provided to Ernst and Young for
the preparation of the Statement of Actuarial Opinion dated 29 March 2012, was
accurate and complete in all material respects as at the date on which such
Factual Information was prepared or compiled or, if earlier, the date “as at”
which such Factual Information was prepared or compiled.

 
22.4  
The Factual Information (if any) contained in Document 3.35 (Reserve
Percentiles) was copied properly from the relevant computer systems used by the
Target Group or the Retained Group (as applicable) without the introduction of
any material error or omission.

 
For the purposes of Warranties 22.3 and 22.4, “Factual Information” means any
statement of fact with respect to a particular matter provided that a statement
of fact shall not include any forecast, estimate, protection, statement of
intent, opinion or belief or, without prejudice to the foregoing, any forward
looking statement or forward looking matter of any kind.
 
UK1 5276565v.18
48

--------------------------------------------------------------------------------

 
22.5  
Without prejudice to sub-paragraphs 7.1 and 7.2 (Actuarial Matters) of Schedule
4 of this Agreement(the operation and effect of which shall not be affected in
any way to the detriment of the Seller by this Warranty 22.6), so far as the
Seller is aware, the estimate of Syndicate 1861’s unpaid losses and loss
adjustment expenses as of 31 December 2011 as provided in the document entitled
Q4 2011 Syndicate Reserve Analysis and dated 2 February 2012 (Document 3.15 of
the Data Room) (the “Estimate”) was, in the opinion of FSML on the date of such
document, the actuarial central best estimate of Syndicate 1861’s unpaid losses
and loss adjustment expenses as of 31 December 2011 (the “Best Estimate”),
subject always to the reserving process and methodology that was applied and
carried out in connection with the preparation thereof. For the avoidance of
doubt, no representation, warranty, assurance or undertaking of any kind is
given by the Seller as to whether the Estimate or any part thereof was in fact
the best estimate that could have been procured in respect of Syndicate 1861’s
unpaid losses and loss adjustment expenses as of 31 December 2011 at the
relevant date (or any other date) or that the Estimate will ultimately prove to
be correct or in any way adequate or sufficient.

 

 
UK1 5276565v.18
49 

--------------------------------------------------------------------------------

 

SCHEDULE 4

(Limitations on the Seller’s liability)
 
1.
Limitation on quantum

 
 
Save in the case of fraud, including fraudulent concealment:-

 
1.1
The Seller shall not be liable in respect of any Relevant Claim unless and
until:

 
 
(a)
the Seller’s liability in respect thereof exceeds £30,000, in which case the
whole amount of such claim shall be capable of being claimed and not merely the
excess over £30,000, provided that a series of related claims arising from the
same facts or circumstances may be treated as one single claim for the purposes
of this sub-paragraph (a)); and

 
 
(b)
the aggregate amount of all such claims for which the Seller is liable and are
not excluded by sub-paragraph (a) exceeds £2,500,000, provided that, once the
Seller’s aggregate liability in respect of all such claims has exceeded such
sum, the Seller shall only be liable under the Warranties or the Tax Covenant
(as applicable) to the extent that its aggregate liability in respect of all
such claims exceeds £2,500,000.

 
1.2
The total aggregate liability of the Seller under this Agreement and the Tax
Covenant shall not in any event exceed an amount equal to £10,000,000.

 
2.
Time limits for bringing claims

 
2.1
No Relevant Claim shall be brought against the Seller in respect of any of the
Warranties or under the Tax Covenant unless the Purchaser shall have given to
the Seller written notice of such claim specifying in reasonable detail the
matter which gives rise to the claim, the nature of the claim and the amount
claimed in respect thereof:

 
 
(a)
subject to sub-paragraph 2.1(b), on or before the date falling 18 calendar
months after the date of Completion; or

 
 
(b)
in respect of any claims under the Tax Warranties or the Tax Covenant, not later
than the fifth anniversary of the date of Completion.

 
2.2
Any Relevant Claim shall (if it has not been previously satisfied, settled or
withdrawn) be deemed to have been waived or withdrawn on the expiry of six
months after the date of the notice being served in accordance with
sub-paragraph 2.1 of Schedule 4 unless legal proceedings in respect of it have
been commenced by both being issued and served.

 
2.3
Where the matter or default giving rise to a breach of any Warranty is capable
of remedy, the Purchaser may not bring a claim unless:

 
 
(a)
notice of the breach is given to the Seller within 30 Business Days of the
Purchaser becoming actually aware of the matter or default and the relevant
breach; and

 
UK1 5276565v.18
50

--------------------------------------------------------------------------------

 
 
(b)
the matter or default (where capable of being remedied) is not remedied at the
Seller’s cost without any loss, cost or liability being suffered or incurred by
the Purchaser and otherwise to the reasonable satisfaction of the Purchaser
within 30 Business Days after the date on which such notice is given.

 
3.
Specific limitations

 
3.1
The Seller shall not be liable in respect of a Relevant Claim (other than a Tax
Claim) to the extent that the matter giving rise to or the loss arising from the
claim:

 
 
(a)
would not have arisen or occurred but for a voluntary transaction, act or
omission carried out or effected by, or otherwise on the part of, any member of
the Purchaser’s Group or any person connected with any such member after
Completion other than where any such transaction, act or omission is (i)
required by law, (ii) pursuant to a legally binding agreement entered into by a
member of the Target Group prior to Completion, or (iii) in the ordinary course
of business of the Target Group as carried out prior to Completion;

 
 
(b)
results from a change after Completion in the length of any accounting period
for Tax purposes of any Company and/or any Subsidiary, or (other than a change
which is necessary in order to comply with the law or generally accepted
accounting principles applicable to the Company and/or relevant Subsidiary at
Completion) a change after Completion in any accounting policy or Tax reporting
practice of the Company and/or any Subsidiary;

 
 
(c)
occurs as a result of or is otherwise attributable to:

 
 
(i)
any legislation not in force at the date of this Agreement or any change of law,
regulation, directive or requirement (or their interpretation by any court of
law or tribunal) or published administrative practice occurring after the date
of this Agreement;

 
 
(ii)
any increase after the date of this Agreement in any rate of Tax;

 
 
(d)
is an amount which any member of the Target Group recovers under the terms of
any insurance policy or reinsurance agreement of any member of the Target Group
which is in force at the Completion Date (and whether or not in force at the
time of the matter giving rise to the Relevant Claim), provided that the
Purchaser shall and shall procure that each member of the Target Group shall use
its reasonable endeavours to procure such recovery;

 
 
(e)
arises as a consequence of any act or omission under or pursuant to the terms of
any Share Purchase Document including the Steps Plan or at the written request
of the Purchaser or member of the Purchaser's Group (including, following
Completion, the Target Group); or

 
 
(f)
was taken into account in calculating a provision, reserve or accrual in the
Accounts or the March 31 Balance Sheet.

 
UK1 5276565v.18
51

--------------------------------------------------------------------------------

 
 
No duplication of liability

 
4.1
The Purchaser agrees with the Seller that, in respect of any matter which may
give rise to a liability of the Seller under this Agreement, including a
Relevant Claim, or a claim under the Tax Covenant:

 
 
(a)
no such liability (or liabilities arising out of the same matters or set of
matters) shall be met more than once;

 
 
(b)
to the extent that such liability is satisfied by way of a claim under any
Warranty, the Seller’s liability under the Tax Covenant in respect of the same
matter is reduced accordingly; and

 
 
(c)
any liability with respect to such matter to any member of the Purchaser's Group
shall be deemed to be satisfied by the satisfaction of the liability with
respect to such matter to any other of them, provided that the amount of each
liability, loss and cost suffered or incurred by the Purchaser shall have been
recovered in full (without application of this Schedule 4) by the Purchaser
under this Agreement or the Tax Covenant.

 
 
Recovery from Third Parties

 
5.1
Where any member of the Purchaser’s Group is or becomes aware that it is
entitled (whether under any Target Group insurance or by way of payment,
discount, credit, set off, counterclaim or otherwise) to recover or seek
recovery from any third party any sum in respect of any loss, damage or
liability which is or is reasonably likely to be the subject of a Relevant Claim
against the Seller under this Agreement (other than in respect of a claim under
the Tax Warranties), the Purchaser shall give notice thereof as soon as possible
to the Seller and, if so required by the Seller, the Purchaser shall take or
procure such member of the Purchaser’s Group to take all such steps or
proceedings as the Seller may reasonably require to effect such recovery
including, without limitation, the issuing of proceedings.  The Seller may, with
the Purchaser's written consent, also direct and control the conduct of any such
proceedings, subject first agreeing to indemnify the Purchaser, in relation to
any liabilities and costs incurred by the Purchaser in relation to the pursuance
of such proceedings.  Nothing in this paragraph 5.1 shall prejudice the right of
the Purchaser to seek recovery from the Seller of any such amounts that the
Purchaser has been unable to recover from any such third party where the Seller
is liable for such amounts under this Agreement.

 
5.2
The Purchaser shall procure that the Seller is kept fully informed of all
progress and is provided with all information and reports concerning any such
steps or proceedings taken by any member of the Purchaser’s Group. No steps
shall be taken by any member of the Purchaser’s Group to enter into any
settlement with a third party without the prior written consent of the Seller
(not to be unreasonably withheld).

 
5.3
If any such sum as is referred to in sub-paragraph 5.1 of Schedule 4 is
recovered by any member of the Purchaser’s Group from the third party (a
“Recovered Sum”), the Purchaser shall as soon as practicable after receipt pay
to the Seller the amount of the Recovered Sum less (i) all reasonable costs
incurred by such member of the Purchaser’s Group in recovering the Recovered Sum
from the third party and (ii) any Tax payable in respect of the Recovered Sum.

 
UK1 5276565v.18
52

--------------------------------------------------------------------------------

 
5.4
If the Seller makes any payment in respect of a claim under the Warranties
(other than Tax Warranties) and the Company has received a monetary benefit,
payment or refund as a result of the matter giving rise to the claim which the
Seller can demonstrate was not taken into account in computing the liability of
the Seller in respect of the claim and would have reduced the liability had this
been so, the Purchaser shall forthwith pay to the Seller a sum equal to the
amount by which the liability would have been reduced provided such payment
shall not be greater than the amount of such benefit, payment or refund as the
case may be.

 
5.5
Notwithstanding the terms of paragraphs 5 and 6 of this Schedule 4, nothing
shall oblige the Purchaser to breach any law or to take any step which would
cause the Purchaser to lose legal privilege in respect of any relevant matter.

 
 
Third party claims

 
6.1
Upon any of any member of the Purchaser’s Group becoming aware of any
circumstance which could result in a claim under the Warranties (other than the
Tax Warranties), the Purchaser shall promptly give written notice of that
circumstance (including reasonably sufficient details of such circumstance, the
due date for any payment, the time limits for any appeal, and so far as
practicable the amount involved) to the Seller and the Purchaser shall further
procure that such member of the Purchaser’s Group shall, at the Seller's
reasonable cost, take such action and give such information and assistance in
connection with the affairs of the relevant entity as the Seller may reasonably
request to avoid, resist, appeal or compromise the circumstances giving rise to
the claim.

 
6.2
The Seller shall, subject to first agreeing to indemnify the Purchaser in
relation to any liabilities and costs incurred by the Purchaser in relation to
the pursuance of such proceedings, have the right (if it wishes) to control any
proceedings taken in connection with such action, and shall in any event be kept
fully informed of any actual or proposed developments (including any meetings)
and shall be provided with copies of all correspondence and documentation
relating to such claim.

 
6.3
The Purchaser shall procure that no claim, action or issue in respect of which
the Seller could be required to make a payment under this Agreement is settled
or otherwise compromised without the Seller’s prior written consent, such
consent not to be unreasonably withheld or delayed, and the Purchaser shall use
reasonable endeavours to ensure that each member of the Purchaser’s Group (and
any of their respective advisers), shall not submit any correspondence or return
or send any other document to any person where the Purchaser or any such person
is aware that the effect of submitting such correspondence or return or sending
such document would be likely to put such person on notice of any matter which
could give rise to, or could increase, a claim under this Agreement, without
first affording the Seller a reasonable opportunity to comment thereon and
without taking account of such comments so far as it is reasonable to do so.

 
Actuarial Matters
 
7.1
The Purchaser acknowledges and agrees with the Seller that the Purchaser is
responsible for assessing the extent to which it requires appropriate
independent actuarial advice relating to the purchase of the Shares and the
terms of the Share Purchase Documents.

 
UK1 5276565v.18
53

--------------------------------------------------------------------------------

 
7.2
None of the Warranties nor any other provision of this Agreement shall be
construed as a representation or warranty as to any judgement  based on
actuarial principles, practices or analyses by whomsoever made or as to the
future fulfilment of any assumption or otherwise concerning the reserves for
losses (whether case reserves or reserves for incurred but not reported or not
enough reported claims), loss adjustment expenses or uncollectible reinsurance
(the “Reserves”) including (i) whether such reserves are adequate or sufficient
or (ii) whether such reserves were calculated, established or determined in
accordance with any actuarial, statutory or other standard (save that, for the
avoidance of doubt only and without prejudice to the effect of the provisions of
this paragraph 7.2, this shall not mean that the Estimate referred to in
Warranty 22.5 was not in fact the Best Estimate referred to in, but subject
always to the terms of, that Warranty), or concerning any financial statement
“line item” or asset, liability or equity amount which would be affected
thereby.  In particular, and without prejudice to the generality of the
foregoing:

 
 
(a)
notwithstanding anything otherwise contained in this Agreement, no provision of
any such document shall be construed as constituting, directly or indirectly,
such a representation or warranty and none of the Seller or any member of the
Retained Group nor any of its or their officers or employees or advisers shall
be under any liability to any member of the Purchaser’s Group or any other
person to the extent that (for whatever reason) that member of the Purchaser’s
Group or other person suffers any loss or liability as a consequence of its, or
its advisers’, assessment of the adequacy of the amount of the Reserves being in
any way inaccurate, including any liability under any other representations or
warranty contained in this Agreement, save to the extent that such inaccuracy
was caused by a breach of Warranties 22.3 and 22.4, inclusive (in which event
the Seller shall be liable only to the Purchaser and the Purchaser’s only
recourse shall be a claim for breach of Warranties 22.3 and 22.4, subject always
to the terms and conditions of this Agreement);

 
 
(b)
no representation or warranty is made by or on behalf of the Seller or any
member of the Retained Group as to the accuracy of any forecasts, assumptions,
estimates, calculations, projections, statements of intent or statements of
honestly expressed opinion contained in any actuarial information provided to
the Purchaser; and

 
 
(c)
if there is any conflict between the provisions of this paragraph 7 of Schedule
4 and any other provision of this Agreement or of any document to be executed
pursuant to this Agreement, the provisions of this paragraph 7 of Schedule 4
shall prevail.

 
UK1 5276565v.18
54

--------------------------------------------------------------------------------

 
Contingent and unquantifiable liabilities
 
8.1
If any Relevant Claim is made within the time limits referred to in paragraph 2
of Schedule 4 in respect of a liability which, at the time such claim is
notified to the Seller, is contingent or is unquantifiable, then the Seller
shall not be under any obligation to make any payment in respect of such
Relevant Claim to the extent (but only to the extent) that such liability is
contingent or unquantifiable unless and until such liability ceases to be
contingent or unquantifiable. Sub-paragraph 2.2 of Schedule 4 shall be amended
in relation to such Relevant Claim so as to require legal proceedings to be
commenced within 12 months of the date on which such liability ceases to be
contingent or becomes capable of being quantified, as the case may be.

 
Mitigation
 
9.1
Nothing in this Agreement shall be deemed to relieve the Purchaser from any
common law or other duty to mitigate any loss or damage incurred by it as a
result of any of the Warranties being untrue.

 
Accuracy of Information
 
10.1
Without prejudice to clause 7 (Seller's Warranties and Covenants), Schedule 3
(Warranties) and clause 20 (Entire Agreement) and, the Purchaser acknowledges
and agrees that the Seller does not give or make, nor shall there be implied,
any warranty as to forecasts, estimates, projections, statements of intent,
statements of opinion or belief, or other forward looking statements provided to
the Purchaser, any member of the Purchaser’s Group or any of their professional
advisors (howsoever provided) on or prior to Completion, including (without
limitation), any information in the Data Room or the Disclosure Letter or any
Supplementary Disclosure Letter or the information supplied to or made available
to the Purchaser, any member of the Purchaser’s Group or any of their
professional advisers, during the due diligence review.

 
Tax Covenant
 
11.1
The provisions of the Tax Covenant shall, to the extent provided for therein,
also apply to reduce or limit the liability of the Seller under this Agreement.

 


 

UK1 5276565v.18
55 

--------------------------------------------------------------------------------

 

SCHEDULE 5

(Purchaser’s Warranties)
 


1.
The Purchaser is a company duly incorporated and organised and validly existing
under the laws of The Netherlands.

 
2.
The Purchaser has the power and authority required to enter into this Agreement
and, subject to the satisfaction or waiver of the Conditions in accordance with
this Agreement, to perform fully its obligations under it in accordance with its
terms.

 
3.
Neither the entry into this Agreement nor the implementation of the transactions
contemplated by it will result in:

 
 
(a)
a violation or breach of any provision of the articles of association of the
Purchaser;

 
 
(b)
a breach of, or give rise to a default under, any contract or other instrument
to which the Purchaser is a party or by which it is bound;

 
 
(c)
a violation or breach of any applicable laws or regulations or of any order,
decree or judgment of any court, governmental agency or regulatory authority
applicable to the Purchaser or any of its assets; or

 
 
(d)
a requirement for the Purchaser to obtain any consent or approval of, or give
any notice to or make any registration with, any governmental, regulatory or
other authority which has not been applied for, obtained or made at Completion.

 
4.
This Agreement constitutes valid and legally binding obligations of the
Purchaser enforceable in accordance with its terms.

 
5.
No order has been made, petition presented or meeting convened for the purpose
of considering a resolution for the winding up of the Purchaser or for the
appointment of any provisional liquidator.  No petition has been presented for
an administration order to be made in relation to the Purchaser, and no receiver
(including any administrative receiver) has been appointed in respect of the
whole or any part of any of the property, assets and/or undertaking of the
Purchaser.  No events or circumstances analogous to any of those referred to in
this sub-paragraph 5 have occurred in any jurisdiction outside England.

 
6.
The Purchaser is not:

 
 
(a)
a party to any litigation, arbitration or administrative proceedings which are
in progress or threatened or pending by or against or concerning it or any of
its assets; nor

 
 
(b)
(so far as the Purchaser is aware) the subject of any governmental, regulatory
or official investigation or enquiry which is in progress or threatened or
pending and the Purchaser has not received any notice of such governmental,
regulatory or official investigation or enquiry.

 

UK1 5276565v.18
56 

--------------------------------------------------------------------------------

 

EXECUTED as a DEED by  
FLAGSTONE (GIBRALTAR) LIMITED
by                                                                                  __________________
______________________________
and                                                                                 Authorised
Signatory
 
 
______________________________,                                                                                     
  __________________
being persons who, in accordance with
the                                                                                   Authorised
Signatory
laws of Gibraltar, are acting under its
authority                                                                        












EXECUTED as a DEED
by                                                                          
ANV RISK BV
by                                                                           
                                                __________________
______________________________                                                                                     Authorised
Signatory
 
 
______________________________,                                                                                     __________________
being persons who, in accordance with the laws
of                                                                  Authorised
Signatory
The Netherlands, are acting under its
authority                                                                           





 


 

UK1 5276565v.18
  57

--------------------------------------------------------------------------------

 

Attachment 1


Part A

(Basic Information about the Company)
 
1.
Registered number
 
:
06431502
2.
Date of Incorporation
 
:
20/11/2007
3.
Place of Incorporation
 
:
United Kingdom
4.
Address of registered office
 
:
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
5.
Class of company
 
:
Private Limited
6.
Authorised share capital
 
:
£1,000,000
7.
Issued share capital
 
:
£744,000
8.
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone (Gibraltar) Limited
PO Box 147, Suite 1, Burns House, 19 Town Range, Gibraltar
 
744,000 A ordinary shares
9.
Directors
       
Full name:
Address
 
Nationality
 
Howard James Cheetham
Little Beeches
Cobham Way, East Horsley
Leatherhead
Surrey
KT24 5BH
 
British
 
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
 
Guy Edward Burling Swayne
Wellesley House 2nd Floor
90 Pitt’s Bay
Pembroke
Bermuda
Bermuda
HM08
 
British

 
UK1 5276565v.18
58

--------------------------------------------------------------------------------

 
9.
Secretary
       
Full name:
Address
     
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
   
10.
Accounting reference date
 
:
31 December
11.
Auditors
 
:
Deloitte LLP, London


UK1 5276565v.18
59 

--------------------------------------------------------------------------------

 

Attachment 1


Part B

(Basic information about the Subsidiaries)
 
1.
Flagstone Syndicate Management Limited

 
(A)
Registered number
 
:
00747594
(B)
Date of Incorporation
 
:
22/01/1963
(C)
Place of Incorporation
 
:
United Kingdom
(D)
Address of registered office
 
:
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
(E)
Class of company
 
:
Private Limited
(F)
Authorised share capital
 
:
£500,000
(G)
Issued share capital
 
:
£186,250
(H)
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone Holdings (UK) Limited
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
186,250 ordinary shares
(I)
Directors
       
Full name:
Address
 
Nationality
 
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
 
Richard John Ronald Housley
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
British

 
UK1 5276565v.18
60

--------------------------------------------------------------------------------

 

 
Anthony Piers Latham
Wyngates Pennymead Drive
East Horsley
Leatherhead
Surrey
UNITED KINGDOM
KT24 5AH
 
British
 
Iain Falconer Macdowall
31 Liskeard Gardens
Blackheath
London
SE3 0PE
 
British
 
Ian Richard Mallery
 
 
Andrew Roman Bak
9 Fen Meadow
Ightham
Kent
TN15 9HT
8 Compton Avenue
Hutton
Brentwood
Essex CM13 2HH
 
 
British
 
 
British
 
 
Nicholas Charles Thoresby Pawson
7 Edenhurst Avenue
London
SW6 3PD
 
British
 
Guy Edward Burling Swayne
12 Cross Bay Road
Southampton
SN02
BERMUDA
 
British
 
Frederic Jean Felix Traimond
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
French
 
Cynthia Louise Hallman
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
Canadian
 
Anthony Philip Hulse
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
British

 
UK1 5276565v.18
61

--------------------------------------------------------------------------------

 
(J)
Secretary
       
Full name:
Address
     
Iain Falconer Macdowall
31 Liskeard Gardens
Blackheath
London
SE3 0PE
   
(K)
Accounting reference date
 
:
31 December
(L)
Auditors
 
:
Deloitte LLP, London

2.
Mosaic Underwriting Services (UK) Limited

 
(A)
Registered number
 
:
6902763
(B)
Date of Incorporation
 
:
12/05/2009
(C)
Place of Incorporation
 
:
United Kingdom
(D)
Address of registered office
 
:
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
(E)
Class of company
 
:
Private Limited
(F)
Authorised share capital
 
:
£100
(G)
Issued share capital
 
:
£1
(H)
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone Holdings (UK) Limited
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
1 ordinary share

 
UK1 5276565v.18
62

--------------------------------------------------------------------------------

 
(I)
Directors
       
Full name:
Address
 
Nationality
 
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
 
Christopher John Jarvis
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
British
(J)
Secretary
       
Full name:
Address
     
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
(K)
Accounting reference date
 
:
31 December
(L)
Auditors
 
:
None

3.
Flagstone Corporate Name Limited

 
(A)
Registered number
 
:
06705037
(B)
Date of Incorporation
 
:
23/09/2008
(C)
Place of Incorporation
 
:
United Kingdom
(D)
Address of registered office
 
:
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
(E)
Class of company
 
:
Private Limited
(F)
Authorised share capital
 
:
£1,000,000
(G)
Issued share capital
 
:
£50,000


UK1 5276565v.18
63 

--------------------------------------------------------------------------------

 



(H)
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone Holdings (UK) Limited
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
50,000 ordinary shares
(I)
Directors
       
Full name:
Address
 
Nationality
 
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
 
Howard James Cheetham
Little Beeches
Cobham Way, East Horsley
Leatherhead
Surrey
KT24 5BH
 
British
(J)
Secretary
       
Full name:
Address
     
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British
(K)
Accounting reference date
 
:
31 December
(L)
Auditors
 
:
Deloitte LLP, London

4.
Flagstone do Brasil Marketing Ltda

 
(A)
Registered number
 
:
10.525.551/0001-22; municipal registration: 437.663-3

 
UK1 5276565v.18
64

--------------------------------------------------------------------------------

 
(B)
Date of Incorporation
 
:
03/09/2009
(C)
Place of Incorporation
 
:
Brazil
(D)
Address of registered office
 
:
Avenida Almirante Barroso, No 52, room2401 (parte), Centro, Rio De
Janeiro  20.031-918, Brazil
(E)
Class of company
 
:
Private Limited
(F)
Authorised share capital
 
:
R$82,850
(G)
Issued share capital
 
:
R$82,850
(H)
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone Syndicate Management Ltd
 
 
 
 
Mariana Luz
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
Rua Fonte Da Saudade 61 AP 608
Lagoa
170640
Rio de Janeiro
 
82,849
 
 
 
1
(I)
Directors
       
Full name:
Address
 
Nationality
 
Mariana Luz
Rua Fonte Da Saudade 61 AP 608, Lagoa
170640
Rio de Janeiro
 
Brazilian
         
(J)
Secretary
       
Full name:
Address
     
n/a
n/a
 
n/a

 
UK1 5276565v.18
65

--------------------------------------------------------------------------------

 
(K)
Accounting reference date
 
:
31 December
(L)
Auditors
 
:
None

5.
Mosaic Underwriting Services, Inc.

 
(A)
Registered number
 
:
090612000547
(B)
Date of Incorporation
 
:
1st June 2009
(C)
Place of Incorporation
 
:
New York
(D)
Address of registered office
 
:
One Grand Central Plaza
60 East 42nd Street, Suite 2140
New York,
NY 10165
USA
(E)
Class of company
 
:
Corporation
(F)
Authorised share capital
 
:
200 shares – without nominal or par value
(G)
Issued share capital
 
:
200 shares – without nominal or par value
(H)
Members
       
Full name:
Registered address
 
Number of shares held
 
Flagstone Holdings (UK) Ltd
4th Floor
1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
200
(I)
Directors
       
Full name:
Address
 
Nationality
 
Karl Geoffrey Grieves
73 Cinnabar Wharf East
28 Wapping High Street
London
UNITED KINGDOM
E1W 1NG
 
British

 
UK1 5276565v.18
66

--------------------------------------------------------------------------------

 

 
Christopher John Jarvis
 
 
 
Tom Guarnera
American
 
Jeff Kaufman
American
 
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
 
 
 
60 East 42nd Street, Suite   2140, New York NY 10165, USA
 
60 East 42nd Street, Suite 2140, New York NY 10165, USA
 
British
(J)
Secretary
       
Full name:
Address
     
William Fawcett
2nd Floor, Wellesley House, 90 Pitt's Bay Road, Pembroke HM08
 
American
(K)
Accounting reference date
 
:
31st December
(L)
Auditors
 
:
Deloitte & Touche


UK1 5276565v.18
67 

--------------------------------------------------------------------------------

 

Attachment 2


(Relevant Properties)
 
 
BASED ON DATA ROOM

 
1.
Leasehold properties

 
Present lessee (owner)
Date of lease
Parties
Term
Current rental
Short description
Use
Flagstone Syndicate Management Limited
28 September 2006  (subject to Deed of Rectification of Lease dated 18 February
2009)
(1) Lombard Property S.a.r.l;
(2) Flagstone Syndicate Management Limited
A term of years commencing on 25 December 2010 and expiring on 23 December 2013
£109,836 per annum subject to rent review
Lower Ground Floor Offices, Birchin Court, 19-25 Birchin Lane, London EC3
High class offices within use Class B1 (a)
Flagstone Syndicate Management Limited1
15 July 2010
(1)The Prudential Assurance Company Ltd;
(2) Flagstone Syndicate Management Limited
15 July 2010 to 14 July 2020
£410,891.50 per annum
4th Floor, 1 Minster Court
Mincing Lane
London
ENGLAND
EC3R 7AA
Office space
Mosaic Underwriting Services Inc.
15 September 2010
(1) Lincoln Building Associates L.L.C.
(2) Mosaic Underwriting Services Inc.
NB Guarantee given by Flagstone Syndicate Management Limited
A term to commence on the mutual execution and delivery of this lease and to
expire on the last day of the month in which the seventh (7th) anniversary of
the "Rent Commencement Date" shall occur
15 September 2010 to 14 December 2017
$180,564 per annum up to the fourth anniversary, at which point the rent shall
be $189,372 per annum
Suite 2140,
One Grand Central Place, 60 East 42nd Street, New York, New York
Offices for the conduct of Tenant’s business as a reinsurance and insurance
company and for no other purpose

FSML also rents a box in the Lloyd’s Building, 1 Lime Street, London. This box
is held until terminated by the Company on 3 months’ advance written notice, for
a rent of £111,951.18 per annum2.
 
FSML shares the facilities of Lloyd’s Escritório de Representação no Brasil
Ltda. at Av. Almirante Barroso, n. 52, 2401 in the City and State of Rio de
Janeiro (the "Facilities"). The permitted purpose is for the carrying on of
activities of representation in Brazil of 4472 under the arrangement
administered by Lloyd’s Escritório de Representação no Brasil Ltda. The cost of
the office space is based on the number of square feet which is occupied in
proportion to the total square footage of the Facilities.  This is held until
terminated by the either party on 3 months’ advance written notice.
 
 


 



--------------------------------------------------------------------------------

 
1 This information is taken from the excel document in the data room named
"Global Facilities".
 
2 This figure is taken from the excel document in the data room named "Global
Facilities".

UK1 5276565v.18
  68

--------------------------------------------------------------------------------

 
2.
Subleases

 
Present lessee (owner)
Date of lease
Parties
Term
Current rental
Short description
Use
Resolute Management Limited
17 February 2010
(1) Flagstone Syndicate Management Limited;
(2) Resolute Management Limited
A term of years commencing on 25 December 2010 and expiring on 22 December 2013
£87,874.37 per annum subject to rent review
Lower Ground Floor, Birchin Court, 19-25 Birchin Lane, London EC3
High class offices within use Class B1 (a)
Flagstone Representatives (US), Inc.
1 September 2011
(1) Mosaic Underwriting Services Inc.
(2) Flagstone Representatives (US), Inc.
 
The Term shall expire on 14 September 2017
$18,000 per annum and additional rent
A portion of Suite 2140,
One Grand Central Place, 60 East 42nd Street, New York, New York
Offices for the conduct of Tenant’s business as a reinsurance and insurance
company and for no other purpose
i.e. only as permitted under the terms and provisions of the Master Lease



UK1 5276565v.18
69

--------------------------------------------------------------------------------

 

Attachment 3

Intra-Group Contracts
 
Agreement
Date
Parties
 
Intercompany Fee Agreement
1 January 2009
Flagstone Reassurance Suisse SA
 
Flagstone Capital Management Luxembourg SICAF-FIS
 
Flagstone Corporate Name Limited
 
Operational Support Agreement
1 January 2010
Flagstone Syndicate Management Limited
 
Flagstone Representatives Limited
 
Service Provider Operational Support Agreement
1 January 2010
Marlborough Underwriting Agency Limited (now  Flagstone Syndicate Management
Limited)
 
Flagstone Finance SA
 
Service Recipient Operational Support Agreement
1 January 2010
 
Flagstone Finance SA
 
Marlborough Underwriting Agency Limited (now  Flagstone Syndicate Management
Limited)
 
Service Recipient Operational Support Agreement
1 January 2010
Flagstone Finance SA
 
Mosaic Underwriting Services Inc
 
Investment Management Agreement (as supplemented by letter dated 31 October
2011)
 
20 January 2011
Flagstone Syndicate Management Limited
 
Flagstone Finance SA
Support Services Agreement
1 September 2011
Mosaic Underwriting Services Inc
 
Flagstone Representatives (US) Inc
 
Office Space and Furniture Sublease
1 September 2011
Flagstone Representatives (US), Inc
 
Mosaic Underwriting Services Inc
Operational Support Agreement
1 September 2009
Flagstone Management Services (Halifax Limited)
 
Mosaic Underwriting Services Inc

 
Intellectual Property Cost-Sharing Agreement
1 January 2010
Flagstone (Bermuda) Holdings Limited
 
Flagstone Reassurance Suisse SA
 
Flagstone Reinsurance Africa Limited
 
Flagstone Syndicate Management Limited

 
UK1 5276565v.18
70

--------------------------------------------------------------------------------

 
Master Agreement for Framework of Intra Group Services
1 October 2010
Various members of Flagstone Group






UK1 5276565v.18
 71

--------------------------------------------------------------------------------

 